EXHIBIT 10.2

EXECUTION VERSION

 

 

 

ENABLE MIDSTREAM PARTNERS, LP,

AS ISSUER,

CENTERPOINT ENERGY RESOURCES CORP.,

AS GUARANTOR

AND

U.S. BANK NATIONAL ASSOCIATION,

AS TRUSTEE

 

 

First Supplemental Indenture

Dated as of May 27, 2014

to

Indenture

Dated as of May 27, 2014

 

 

2.400% Senior Notes due 2019

3.900% Senior Notes due 2024

5.000% Senior Notes due 2044

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 RELATION TO ORIGINAL INDENTURE; DEFINITIONS

     1   

Section 1.01

  Relation to Original Indenture      1   

Section 1.02

  Generally      1   

Section 1.03

  Definitions      2   

ARTICLE 2 ESTABLISHMENT OF SERIES; NOTES

     5   

Section 2.01

  Establishment      5   

Section 2.02

  Authentication and Delivery      6   

Section 2.03

  Payment of Principal and Interest      6   

Section 2.04

  Denominations      6   

Section 2.05

  Place of Payment and Paying Agent      7   

Section 2.06

  Amount Not Limited      7   

Section 2.07

  Transfer and Exchange      7   

ARTICLE 3 CERC SUBORDINATED GUARANTEE

     16   

Section 3.01

  Subordinated Guarantee of Collection      16   

Section 3.02

  Exhaustion of Other Remedies Required      16   

Section 3.03

  Guaranteed Obligations Absolute      16   

Section 3.04

  Subordination      16   

Section 3.05

  Reinstatement      18   

Section 3.06

  Release and Discharge      18   

Section 3.07

  Execution of First Supplemental Indenture; Validity of Subordinated Guarantee
of Collection      19   

Section 3.08

  Definitions      19   

ARTICLE 4 REDEMPTION; SINKING FUND

     21   

Section 4.01

  Optional Redemption      21   

Section 4.02

  Mandatory Redemption      21   

ARTICLE 5 COVENANT SUPPLEMENTS

     21   

Section 5.01

  Limitation on Liens      21   

Section 5.02

  Restriction of Sale-Leaseback Transaction      23   

ARTICLE 6 AMENDMENTS TO ORIGINAL INDENTURE

     24   

Section 6.01

  Defeasance and Covenant Defeasance      24   

Section 6.02

  Reports by Company      24   

Section 6.03

  Consolidation, Merger and Sales      25   

Section 6.04

  Successor Person Substituted      26   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 7 MISCELLANEOUS PROVISIONS

     26   

Section 7.01

  Recitals by Company and the Guarantor      26   

Section 7.02

  Ratification and Incorporation of Original Indenture      26   

Section 7.03

  Executed in Counterparts      26   

Section 7.04

  Governing Law; Waiver of Jury Trial      26   

Section 7.05

  Effect of Headings      27   

 

-ii-



--------------------------------------------------------------------------------

This FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”) is made
as of May 27, 2014, by and among ENABLE MIDSTREAM PARTNERS, LP, a Delaware
limited partnership, having its principal office at One Leadership Square, 211
North Robinson Avenue, Suite 950, Oklahoma City, Oklahoma 73102 (the “Company”),
CENTERPOINT ENERGY RESOURCES CORP., a Delaware corporation (the “Guarantor”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee
(herein called the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Company has heretofore entered into an Indenture, dated as of
May 27, 2014 (the “Original Indenture”), with U.S. Bank National Association, as
Trustee, to provide for the issuance from time to time of its unsecured senior
debt securities (the “Securities”);

WHEREAS, under the Original Indenture, a new series of Securities may at any
time be established in accordance with the provisions of the Original Indenture
and the form and terms of the Securities of such series may be established by a
supplemental indenture executed by the Company, any Guarantor (as defined in the
Original Indenture) and the Trustee;

WHEREAS, the Company proposes to create under the Original Indenture (i) a new
series of Securities to be issued in an initial aggregate principal amount of
$500,000,000, designated as the 2.400% Senior Notes due 2019, (ii) a new series
of Securities to be issued in an initial aggregate principal amount of
$600,000,000, designated as the 3.900% Senior Notes due 2024, and (iii) a new
series of Securities to be issued in an initial aggregate principal amount of
$550,000,000, designated as the 5.000% Senior Notes due 2044; each such series
to be issued as set forth herein;

WHEREAS, collection, and not payment, of the Company’s obligations under each of
the series of Securities designated as the 2.400% Senior Notes due 2019 and the
3.900% Senior Notes due 2024 is to be guaranteed on an unsecured and
subordinated basis, subject to automatic release, by the Guarantor on the terms
set forth herein;

WHEREAS, the Original Indenture is incorporated herein by this reference, and
the Original Indenture, as amended and supplemented to the date hereof,
including by this First Supplemental Indenture, is herein called the
“Indenture”;

WHEREAS, additional Securities of other series hereafter established, except as
may be limited in the Indenture as at the time supplemented and modified, may be
issued from time to time pursuant to the Indenture as at the time supplemented
and modified; and

WHEREAS, all conditions necessary to authorize the execution and delivery of
this First Supplemental Indenture and to make it the valid and binding
obligations of the Company and the Guarantor have been done or performed.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

RELATION TO ORIGINAL INDENTURE; DEFINITIONS

Section 1.01 Relation to Original Indenture. With respect to the Notes, this
First Supplemental Indenture constitutes an integral part of the Original
Indenture.

Section 1.02 Generally. The rules of interpretation set forth in the Original
Indenture shall be applied hereto as if set forth in full herein.



--------------------------------------------------------------------------------

Section 1.03 Definitions. The following defined terms used herein with respect
to the Notes shall, unless the context otherwise requires, have the meanings
specified below. Capitalized terms used herein for which no definition is
provided herein shall have the meanings set forth in the Original Indenture.

“144A Global Security” means a Global Security substantially in the form of
Annex A-1 hereto, with respect to the 2019 Notes, Annex A-2 hereto, with respect
to the 2024 Notes, and Annex A-3 hereto, with respect to the 2044 Notes, bearing
the Global Security Legend and the Private Placement Legend and deposited with
or on behalf of, and registered in the name of, the Depositary or its nominee
that will be issued in a denomination equal to the outstanding principal amount
of the 2019 Notes, the 2024 Notes and the 2044 Notes, as applicable, sold in
reliance on Rule 144A.

“Additional Interest” means the additional interest payable pursuant to
Section 5 of the Registration Rights Agreement.

“Additional 2019 Notes” means additional 2019 Notes (other than the Initial 2019
Notes) issued under this First Supplemental Indenture in accordance with
Sections 2.02 and 2.06 of this First Supplemental Indenture, as part of the same
series as the Initial 2019 Notes.

“Additional 2024 Notes” means additional 2024 Notes (other than the Initial 2024
Notes) issued under this First Supplemental Indenture in accordance with
Sections 2.02 and 2.06 of this First Supplemental Indenture, as part of the same
series as the Initial 2024 Notes.

“Additional 2044 Notes” means additional 2044 Notes (other than the Initial 2044
Notes) issued under this First Supplemental Indenture in accordance with
Sections 2.02 and 2.06 of this First Supplemental Indenture, as part of the same
series as the Initial 2044 Notes.

“Additional Notes” means, collectively, the Additional 2019 Notes, the
Additional 2024 Notes and the Additional 2044 Notes.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary, Euroclear Bank, S.A./N.V., as operator of the Euroclear System, and
Clearstream Banking, S.A. that apply to such transfer or exchange.

“Broker-Dealer” has the meaning set forth in the applicable Registration Rights
Agreement.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the term between the
Redemption Date and the Stated Maturity (the “Remaining Life”) that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Remaining Life.

“Comparable Treasury Price” means, with respect to any Redemption Date, (a) the
average of five Reference Treasury Dealer Quotations for such Redemption Date
after excluding the highest and lowest of all of the Reference Treasury Dealer
Quotations or (b) if the Quotation Agent obtains fewer than five such Reference
Treasury Dealer Quotations, the average of all such quotations.

“Consolidated Net Tangible Assets” means at any date of determination, the total
amount of consolidated assets of the Company and its Subsidiaries after
deducting therefrom (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than twelve months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt), and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth on the consolidated balance sheet of the
Company and its Subsidiaries for the most recently completed fiscal quarter or
fiscal year, as applicable.

 

2



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of letters of credit or other similar instruments (or
reimbursement obligations with respect thereto), other than standby letters of
credit, performance bonds and other obligations issued by or for the account of
such Person in the ordinary course of business, to the extent not drawn or, to
the extent drawn, if such drawing is reimbursed not later than the third
Business Day following demand for reimbursement, (d) all obligations of such
Person to pay the deferred and unpaid purchase price of property or services,
except trade and accounts payables and accrued expenses incurred in the ordinary
course of business, (e) all capitalized lease obligations of such Person,
(f) all Debt of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person (provided that if the obligations so
secured have not been assumed in full by such Person or are not otherwise such
Person’s legal liability in full, then such obligations shall be deemed to be in
an amount equal to the greater of (i) the lesser of (A) the full amount of such
obligations and (B) the fair market value of such assets, as determined in good
faith by the Board of Directors of such Person, which determination shall be
evidenced by a Board Resolution, and (ii) the amount of obligations as have been
assumed by such Person or which are otherwise such Person’s legal liability),
and (g) all Debt of others (other than endorsements in the ordinary course of
business) guaranteed by such Person to the extent of such guarantee.

“Exchange Notes” means the notes issued in an Exchange Offer pursuant to
Section 2.07(6) of this First Supplemental Indenture.

“Exchange Offer” has the meaning set forth in the applicable Registration Rights
Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
applicable Registration Rights Agreement.

“Global Security Legend” means the legend set forth in Section 2.07(7)(b)
hereof, which is required to be placed on all Global Securities issued under
this First Supplemental Indenture.

“Global Securities” means, individually and collectively, each of the Restricted
Global Securities and the Unrestricted Global Securities deposited with or on
behalf of and registered in the name of the Depositary or its nominee,
substantially in the form of Annex A-1 hereto, with respect to the 2019 Notes,
Annex A-2, with respect to the 2024 Notes, and Annex A-3, with respect to the
2044 Notes, and that bears the Global Security Legend and that has the “Schedule
of Exchanges of Interests in the Global Security” attached thereto, issued in
accordance with Section 2.02, 2.07(2)(c), 2.07(2)(d) or 2.07(6) of this First
Supplemental Indenture.

“Initial 2019 Notes” means the 2.400% Senior Notes due 2019 being issued by the
Company under the Indenture and sold to the Initial Purchasers pursuant to the
Purchase Agreement.

“Initial 2024 Notes” means the 3.900% Senior Notes due 2024 being issued by the
Company under the Indenture and sold to the Initial Purchasers pursuant to the
Purchase Agreement.

“Initial 2044 Notes” means the 5.000% Senior Notes due 2044 being issued by the
Company under the Indenture and sold to the Initial Purchasers pursuant to the
Purchase Agreement.

“Initial Notes” means, collectively, the Initial 2019 Notes, the Initial 2024
Notes and the Initial 2044 Notes.

“Initial Purchasers” has the meaning set forth in the Purchase Agreement.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, that is not also a QIB.

“Interest Payment Dates” means May 15 and November 15, commencing on
November 15, 2014.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means any mortgage, lien, pledge, security interest, charge, adverse
claim, or other encumbrance.

 

3



--------------------------------------------------------------------------------

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Original Issue Date” means May 27, 2014.

“Principal Property” means, whether owned or leased on the date of this First
Supplemental Indenture or subsequently acquired, any pipeline, gathering system,
terminal, storage facility, processing plant or other plant or facility owned or
leased by the Company or its Subsidiaries and used in the transportation,
distribution, terminalling, gathering, treating, processing, marketing or
storage of natural gas, natural gas liquids, propane, crude oil, condensate or
fresh or produced water except (a) any property or asset consisting of
inventories, furniture, office fixtures and equipment (including data processing
equipment), vehicles and equipment used on, or useful with, vehicles (but
excluding vehicles that generate transportation revenues) and (b) any such
property or asset, plant or terminal which, in the good faith opinion of the
Board of Directors of the General Partner as evidenced by resolutions of the
Board of Directors of the General Partner, is not material in relation to the
activities of the Company and its Subsidiaries, taken as a whole.

“Principal Subsidiary” means any Subsidiary of the Company that owns or leases,
directly or indirectly, a Principal Property.

“Private Placement Legend” means the legend set forth in Section 2.07(7)(a)(A)
hereof to be placed on all Notes issued under this First Supplemental Indenture
except where otherwise permitted by the provisions of this First Supplemental
Indenture.

“Purchase Agreement” means the Purchase Agreement dated as of May 19, 2014 among
the Company, the Guarantor and RBS Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and RBC Capital
Markets, LLC, as representatives for the several Initial Purchasers listed on
Schedule I thereto.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Reference Treasury Dealer” means (a) RBS Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and RBC
Capital Markets, LLC, and their respective successors; provided, however, that
if any of the foregoing ceases to be a U.S. government securities dealer (a
“Primary Treasury Dealer”), the Company shall substitute therefor another
Primary Treasury Dealer and (b) one other Primary Treasury Dealer selected by
the Company.

“Reference Treasury Dealer Quotation” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Registration Rights Agreement” means (a) with respect to the Initial Notes, the
Registration Rights Agreement dated as of May 27, 2014 among the Company, the
Guarantor and RBS Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC and RBC Capital Markets, LLC,
as representatives for the several Initial Purchasers and (b) with respect to
any Additional Notes, the comparable agreement, in each case as such agreement
may be amended, modified or supplemented from time to time.

“Regular Record Date” means, with respect to each Interest Payment Date, the
close of business on May 1 or November 1, respectively, prior to such Interest
Payment Date (whether or not a Business Day).

“Regulation S” means Regulation S promulgated under the Securities Act.

 

4



--------------------------------------------------------------------------------

“Regulation S Global Security” means a Global Security substantially in the form
of Annex A-1 hereto, with respect to the 2019 Notes, Annex A-2 hereto, with
respect to the 2024 Notes, and Annex A-3 hereto, with respect to the 2044 Notes,
bearing the Global Security Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the 2019 Notes, the 2024 Notes and the 2044 Notes, as applicable, sold in
reliance on Rule 903 of Regulation S.

“Restricted Definitive Security” means a Definitive Security bearing the Private
Placement Legend.

“Restricted Global Security” means a Global Security bearing the Private
Placement Legend.

“Restricted Period” means the 40-day distribution compliance period required by
Regulation S.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Sale-Leaseback Transaction” means the sale or transfer by the Company or any
Principal Subsidiary of any Principal Property to a Person (other than a
Principal Subsidiary) and the taking back by the Company or any Principal
Subsidiary, as the case may be, of a lease of such Principal Property.

“Shelf Registration Statement” has the meaning set forth in the applicable
Registration Rights Agreement.

“Stated Maturity” means with respect to the 2019 Notes, May 15, 2019, with
respect to the 2024 Notes, May 15, 2024, and, with respect to the 2044 Notes,
May 15, 2044.

“Treasury Rate” means, with respect to any Redemption Date, the rate per year
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, calculated using a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate shall be calculated on the third
Business Day preceding any Redemption Date.

“Unrestricted Definitive Security” means a Definitive Security that does not
bear and is not required to bear the Private Placement Legend

“Unrestricted Global Security” means a Global Security that does not bear and is
not required to bear the Private Placement Legend.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

ARTICLE 2

ESTABLISHMENT OF SERIES; NOTES

Section 2.01 Establishment. There is hereby established a (i) new series of
Securities to be issued under the Indenture, designated as the Company’s 2.400%
Senior Notes due 2019, which Securities are to consist of Initial 2019 Notes and
Additional 2019 Notes, (ii) new series of Securities to be issued under the
Indenture, designated as the Company’s 3.900% Senior Notes due 2024, which
Securities are to consist of Initial 2024 Notes and Additional 2024 Notes and
(iii) new series of Securities to be issued under the Indenture, designated as
the Company’s 5.000% Senior Notes due 2044, which Securities are to consist of
Initial 2044 Notes and Additional 2044 Notes. The Initial 2019 Notes and the
Additional 2019 Notes are referred to collectively as the “2019 Notes” and shall
constitute a single series of Securities hereunder. The Initial 2024 Notes and
the Additional 2024 Notes are referred to

 

5



--------------------------------------------------------------------------------

collectively as the “2024 Notes” and shall constitute a single series of
Securities hereunder. The Initial 2044 Notes and the Additional 2044 Notes are
referred to collectively as the “2044 Notes” and shall constitute a single
series of Securities hereunder. The 2019 Notes, the 2024 Notes and the 2044
Notes are referred to collectively as the “Notes”. The Notes shall have the
forms and terms specified in this Article 2.

Section 2.02 Authentication and Delivery. There are to be authenticated and
delivered $500,000,000 principal amount of Initial 2019 Notes, $600,000,000
principal amount of Initial 2024 Notes and $550,000,000 principal amount of
Initial 2044 Notes on the Original Issue Date, and Additional Notes of each
series may be authenticated and delivered from time to time as provided by
Sections 301, 304, 305, 306, 906 or 1107 of the Original Indenture or as
provided in Section 2.06 of this First Supplemental Indenture. The Notes shall
be fully registered and without coupons and shall be initially issued in the
form of one or more Global Securities substantially in the form set out in Annex
A-1 hereto, with respect to the 2019 Notes, Annex A-2 hereto, with respect to
the 2024 Notes, and Annex A-3 hereto, with respect to the 2044 Notes, each of
which is hereby incorporated into this First Supplemental Indenture by
reference. The Notes shall be senior debt securities.

Each Note shall be dated the date of authentication thereof and shall bear
interest from the Original Issue Date or from the most recent Interest Payment
Date to which interest has been paid or duly provided for.

Section 2.03 Payment of Principal and Interest. The principal of the Notes shall
be due at Stated Maturity, unless earlier redeemed. The principal amount of the
2019 Notes shall bear interest at the rate of 2.400% per annum, the principal
amount of the 2024 Notes shall bear interest at the rate of 3.900% per annum and
the principal amount of the 2044 Notes shall bear interest at the rate of
5.000% per annum, in each case until paid or duly provided for, such interest to
accrue from the Original Issue Date or from the most recent Interest Payment
Date on which interest has been paid or duly provided for. The Notes also shall
bear Additional Interest to the extent payable pursuant to Section 5 of the
Registration Rights Agreement and, in such event, all references in the
Indenture to “interest” shall include Additional Interest. Subject to
Section 307 of the Original Indenture, interest shall be paid semi-annually in
arrears on each Interest Payment Date to the Person or Persons in whose name the
Notes are registered on the Regular Record Date for such Interest Payment Date;
provided, that interest payable at the Stated Maturity of principal or on a
Redemption Date as provided herein shall be paid to the Person to whom principal
is payable. The Company shall pay interest on overdue principal and premium, if
any, from time to time on demand at the same rate; and it shall pay interest on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful.

Payments of interest on the Notes shall include interest accrued to but
excluding the respective Interest Payment Dates. Interest payments for the Notes
shall be computed and paid on the basis of a 360-day year of twelve 30-day
months. If any date on which interest is payable on the Notes is not a Business
Day, then payment of the interest payable on such date shall be made on the next
succeeding day that is a Business Day (and without any interest or payment in
respect of any such delay) with the same force and effect as if made on the date
the payment was originally payable.

Payment of principal of, premium, if any, and interest on the Notes shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts. Payments of
principal of, premium, if any, and interest on the Notes represented by a Global
Security shall be made by wire transfer of immediately available funds to the
Depositary therefor; provided, that in the case of payments of principal and
premium, if any, at maturity or upon redemption, such Global Security is first
surrendered to a Paying Agent. If any of the Notes are no longer represented by
Global Securities, (i) payments of principal, premium, if any, and interest due
at the Stated Maturity or earlier redemption of such Notes shall be made at the
office of any Paying Agent upon surrender of such Notes to such Paying Agent and
(ii) payments of interest shall be made, at the option of the Company, subject
to such surrender where applicable, by (A) check mailed to the address of the
Person entitled thereto as such address shall appear in the Security Register or
(B) wire transfer at such place and to such account at a banking institution in
the United States as may be designated in writing to the Trustee at least 16
days prior to the date for payment by the Person entitled thereto.

Section 2.04 Denominations. The Notes shall be issued in denominations of $2,000
and integral multiples of $1,000 in excess of $2,000.

 

6



--------------------------------------------------------------------------------

Section 2.05 Place of Payment and Paying Agent. The Place of Payment with
respect to the Notes shall be the offices of the Paying Agent with respect to
the Notes in the Borough of Manhattan, The City of New York.

The Company initially appoints the Trustee to act as Paying Agent and Security
Registrar with respect to the Notes.

Section 2.06 Amount Not Limited. The aggregate principal amount of Notes of any
series that may be authenticated and delivered under this First Supplemental
Indenture shall not be limited, and Additional Notes of any series may be issued
from time to time without any consent of Holders or of the Trustee. The Company
may, upon the execution and delivery of this First Supplemental Indenture or
from time to time thereafter, execute and deliver the Additional Notes to the
Trustee for authentication, and the Trustee shall thereupon authenticate and
deliver said Additional Notes upon a Company Order and delivery of such other
documentation as shall be required by the Original Indenture.

Section 2.07 Transfer and Exchange.

(1) Transfer and Exchange of Global Securities. A Global Security may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Securities will be
exchanged by the Company for Definitive Securities if:

(a) the Company delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;

(b) the Company in its sole discretion determines that the Global Securities (in
whole but not in part) should be exchanged for Definitive Securities and deliver
a written notice to such effect to the Trustee; or

(c) there has occurred and is continuing a Default or Event of Default with
respect to the Notes and the Depositary notifies the Trustee of its decision to
exchange the Global Securities for Definitive Securities.

Upon the occurrence of either of the preceding events in (a) or (b) above,
Definitive Securities shall be issued in such names as the Depositary shall
instruct the Trustee. Global Securities also may be exchanged or replaced, in
whole or in part, as provided in Sections 304 and 306 of the Original Indenture.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Security or any portion thereof, pursuant to this Section 2.07 or Sections 304
or 306 of the Original Indenture shall be authenticated and delivered in the
form of, and shall be, a Global Security. A Global Security may not be exchanged
for another Note other than as provided in this Section 2.07(1); however,
beneficial interests in a Global Security may be transferred and exchanged as
provided in Section 2.07(2), (3) or (6) hereof.

(2) Transfer and Exchange of Beneficial Interests in the Global Securities. The
transfer and exchange of beneficial interests in the Global Securities will be
effected through the Depositary, in accordance with the provisions of this First
Supplemental Indenture and the Applicable Procedures. Beneficial interests in
the Restricted Global Securities will be subject to restrictions on transfer
comparable to those set forth herein to the extent required by the Securities
Act. Transfers of beneficial interests in the Global Securities also will
require compliance with either subparagraph (a) or (b) below, as applicable, as
well as one or more of the other following subparagraphs, as applicable:

(a) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Restricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in the same
Restricted Global Security in accordance with the transfer restrictions set

 

7



--------------------------------------------------------------------------------

forth in the Private Placement Legend; provided, however, that prior to the
expiration of the Restricted Period, transfers of beneficial interests in
Regulation S Global Securities may not be made to a U.S. Person or for the
account of a U.S. Person. Beneficial interests in any Unrestricted Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in an Unrestricted Global Security. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.07(2)(a).

(b) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.07(2)(a) above, the transferor of
such beneficial interest must deliver to the Registrar either:

(A) both:

(i) a written order from a participant or an indirect participant in the
Depositary given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to credit or cause to be credited a beneficial interest
in another Global Security in an amount equal to the beneficial interest to be
transferred or exchanged; and

(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the participant account to be credited with such increase;
or

(B) both:

(i) a written order from a participant or an indirect participant in the
Depositary given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to cause to be issued a Definitive Security in an
amount equal to the beneficial interest to be transferred or exchanged; and

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Security shall be
registered to effect the transfer or exchange referred to in (i) above.

Upon consummation of an Exchange Offer by the Company in accordance with
Section 2.07(6) hereof, the requirements of this Section 2.07(2)(b) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Securities. Upon satisfaction of
all of the requirements for transfer or exchange of beneficial interests in
Global Securities contained in this First Supplemental Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Security(ies) pursuant to
Section 2.07(8) hereof.

(c) Transfer of Beneficial Interests to Another Restricted Global Security. A
beneficial interest in any Restricted Global Security may be transferred to a
Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Security if the transfer complies with the
requirements of Section 2.07(2)(b) above and the Registrar receives the
following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Security, then the transferor must deliver a certificate in the
form of Annex B hereto, including the certifications in item (1) thereof; and

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Security, then the transferor must deliver a certificate
in the form of Annex B hereto, including the certifications in item (2) thereof.

 

8



--------------------------------------------------------------------------------

(d) Transfer and Exchange of Beneficial Interests in a Restricted Global
Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Security or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security if the exchange or transfer complies
with the requirements of Section 2.07(2)(b) above and:

(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the related Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Company;

(B) such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the related Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to an Exchange Offer
Registration Statement in accordance with the related Registration Rights
Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Security, a certificate from such holder in the form of
Annex C hereto, including the certifications in item (1)(a) thereof; or

(ii) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such holder in the form of Annex B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Security has not yet been issued, the Company
shall issue and, upon receipt of a Company Order the Trustee shall authenticate,
one or more Unrestricted Global Securities in an aggregate principal amount
equal to the aggregate principal amount of beneficial interests transferred
pursuant to subparagraph (B) or (D) above.

Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Security.

(3) Transfer or Exchange of Beneficial Interests for Definitive Securities.

(a) Beneficial Interests in Restricted Global Securities to Restricted
Definitive Securities. If any holder of a beneficial interest in a Restricted
Global Security proposes to exchange such beneficial interest for a Restricted
Definitive Security or to transfer such beneficial interest to a Person who
takes delivery thereof in the form of a Restricted Definitive Security, then,
upon receipt by the Registrar of the following documentation:

 

9



--------------------------------------------------------------------------------

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a Restricted Definitive
Security, a certificate from such holder in the form of Annex C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Annex B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Annex B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Annex B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Annex B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable;

(F) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Annex B hereto,
including the certifications in item (3)(b) thereof; or

(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Annex B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Security to be reduced accordingly pursuant to Section 2.07(8) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Security in the appropriate
principal amount. Any Definitive Security issued in exchange for a beneficial
interest in a Restricted Global Security pursuant to this Section 2.07(3) shall
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the participant or
indirect participant. The Trustee shall deliver such Definitive Security to the
Persons in whose names such Securities are so registered. Any Definitive
Security issued in exchange for a beneficial interest in a Restricted Global
Security pursuant to this Section 2.07(3)(a) shall bear the Private Placement
Legend and shall be subject to all restrictions on transfer contained therein.

(b) Beneficial Interests in Restricted Global Securities to Unrestricted
Definitive Securities. A holder of a beneficial interest in a Restricted Global
Security may exchange such beneficial interest for an Unrestricted Definitive
Security or may transfer such beneficial interest to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Security only if:

(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the related Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;

 

10



--------------------------------------------------------------------------------

(B) such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the related Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to an Exchange Offer
Registration Statement in accordance with the related Registration Rights
Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for an Unrestricted Definitive
Security, a certificate from such holder in the form of Annex C hereto,
including the certifications in item (l)(b) thereof; or

(ii) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Security, a
certificate from such holder in the form of Annex B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(c) Beneficial Interests in Unrestricted Global Securities to Unrestricted
Definitive Securities. If any holder of a beneficial interest in an Unrestricted
Global Security proposes to exchange such beneficial interest for a Definitive
Security or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Definitive Security, then, upon satisfaction of the
conditions set forth in Section 2.07(2)(b) hereof, the Trustee will cause the
aggregate principal amount of the applicable Global Security to be reduced
accordingly pursuant to Section 2.07(8) hereof, and the Company will execute and
the Trustee will authenticate and deliver to the Person designated in the
instructions a Definitive Security in the appropriate principal amount. Any
Definitive Security issued in exchange for a beneficial interest pursuant to
this Section 2.07(3)(c) will be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest requests through instructions to the Registrar from or through the
Depositary and the participant or indirect participant. The Trustee will deliver
such Definitive Securities to the Persons in whose names such Securities are so
registered. Any Definitive Security issued in exchange for a beneficial interest
pursuant to this Section 2.07(3)(c) will not bear the Private Placement Legend.

(4) Transfer and Exchange of Definitive Notes for Beneficial Interests.
Definitive Securities may not be exchanged for beneficial interests in a Global
Security.

(5) Transfer and Exchange of Definitive Securities for Definitive Securities.
Upon request by a Holder of Definitive Securities and such Holder’s compliance
with the provisions of this Section 2.07(5), the Registrar will register the
transfer or exchange of Definitive Securities. Prior to such registration of
transfer or exchange, the requesting Holder must present or surrender to the
Registrar the Definitive Securities duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Registrar duly executed by
such Holder or by its attorney, duly authorized in writing. In addition, the
requesting Holder must provide any additional certifications, documents and
information, as applicable, required pursuant to the following provisions of
this Section 2.07(5).

 

11



--------------------------------------------------------------------------------

(a) Restricted Definitive Securities to Restricted Definitive Securities. Any
Restricted Definitive Security may be transferred to and registered in the name
of Persons who take delivery thereof in the form of a Restricted Definitive
Security if the Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Annex B hereto, including the
certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Annex B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Annex B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(b) Restricted Definitive Securities to Unrestricted Definitive Securities. Any
Restricted Definitive Security may be exchanged by the Holder thereof for an
Unrestricted Definitive Security or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Security if:

(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the related Registration Rights Agreement and the Holder, in the
case of an exchange, or the transferee, in the case of a transfer, certifies in
the applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;

(B) any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the related Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to an Exchange
Offer Registration Statement in accordance with the related Registration Rights
Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Definitive Securities proposes to exchange
such Securities for an Unrestricted Definitive Security, a certificate from such
Holder in the form of Annex C hereto, including the certifications in item
(1)(d) thereof; or

(ii) if the Holder of such Restricted Definitive Securities proposes to transfer
such Securities to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Security, a certificate from such Holder in the form of
Annex B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(c) Unrestricted Definitive Securities to Unrestricted Definitive Securities. A
Holder of Unrestricted Definitive Securities may transfer such Securities to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Security. Upon receipt of a request to register such a transfer, the Registrar
shall register the Unrestricted Definitive Securities pursuant to the
instructions from the Holder thereof.

 

12



--------------------------------------------------------------------------------

(6) Exchange Offer. Upon the occurrence of an Exchange Offer in accordance with
the related Registration Rights Agreement, the Company will issue and, upon
receipt of a Company Order, the Trustee will authenticate:

(a) one or more Unrestricted Global Securities in an aggregate principal amount
equal to the principal amount of the beneficial interests in the Restricted
Global Securities accepted for exchange in the Exchange Offer by Persons that
certify in the applicable Letters of Transmittal that (A) they are not
Broker-Dealers, (B) they are not participating in a distribution of the Exchange
Securities and (C) they are not affiliates (as defined in Rule 144) of the
Company; and

(b) Unrestricted Definitive Securities in an aggregate principal amount equal to
the principal amount of the Restricted Definitive Securities accepted for
exchange in the Exchange Offer by Persons that certify in the applicable Letters
of Transmittal that (A) they are not Broker-Dealers, (B) they are not
participating in a distribution of the Exchange Securities and (C) they are not
affiliates (as defined in Rule 144) of the Company.

Concurrently with the issuance of such Securities, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Securities to be
reduced accordingly, and the Company will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Securities so accepted Unrestricted Definitive Securities in the appropriate
principal amount.

(7) Legends. The following legends will appear on the face of all Global
Securities and Definitive Securities issued under this First Supplemental
Indenture unless specifically stated otherwise in the applicable provisions of
this First Supplemental Indenture.

(a) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Security and each
Definitive Security (and all Securities issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: SIX MONTHS] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION

 

13



--------------------------------------------------------------------------------

FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE
ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D) or (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.”

(B) Notwithstanding the foregoing, any Global Security or Definitive Security
issued pursuant to subparagraphs (2)(d), (3)(b), (3)(c), (5)(b), (5)(c) or
(6) of this Section 2.07 (and all Securities issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.

(b) Global Security Legend. Each Global Security will bear a legend in
substantially the following form:

“THIS DEBT SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS DEBT SECURITY MAY NOT BE TRANSFERRED TO, OR REGISTERED OR
EXCHANGED FOR SECURITIES REGISTERED IN THE NAME OF, ANY PERSON OTHER THAN THE
DEPOSITARY OR A NOMINEE THEREOF AND NO SUCH TRANSFER MAY BE REGISTERED, EXCEPT
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. EVERY DEBT SECURITY
AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR IN EXCHANGE FOR
OR IN LIEU OF, THIS DEBT SECURITY SHALL BE A GLOBAL SECURITY SUBJECT TO THE
FOREGOING, EXCEPT IN SUCH LIMITED CIRCUMSTANCES. THE DEPOSITORY TRUST COMPANY
SHALL ACT AS THE DEPOSITARY UNTIL A SUCCESSOR SHALL BE APPOINTED BY THE COMPANY.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE
COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(8) Cancellation and/or Adjustment of Global Securities. At such time as all
beneficial interests in a particular Global Security have been exchanged for
Definitive Securities or a particular Global Security has been redeemed,
repurchased or canceled in whole and not in part, each such Global Security will
be returned to or retained and canceled by the Trustee in accordance with
Section 309 of the Original Indenture. At any time prior to such cancellation,
if any beneficial interest in a Global Security is exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Security or for Definitive Securities, the principal amount of
Securities represented by such Global Securities will be reduced accordingly and
an endorsement will be made on such Global Security by the Trustee or by the
Depositary at the direction of the Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security will be increased accordingly and an
endorsement will be made on such Global Security by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

14



--------------------------------------------------------------------------------

(9) General Provisions Relating to Transfers and Exchanges.

(a) To permit registrations of transfers and exchanges, the Company will execute
and the Trustee will authenticate Global Securities and Definitive Securities
upon receipt of a Company Order or at the Registrar’s request.

(b) No service charge will be made to a holder of a beneficial interest in a
Global Security or to a Holder of a Definitive Security for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 304 of the Original
Indenture and Article 4 of this First Supplemental Indenture).

(c) All Global Securities and Definitive Securities issued upon any registration
of transfer or exchange of Global Securities or Definitive Securities will be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this First Supplemental Indenture, as the Global
Securities or Definitive Securities surrendered upon such registration of
transfer or exchange.

(d) Neither the Registrar nor the Company will be required:

(A) to issue, to register the transfer of or to exchange, any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Article 4 of this First Supplemental
Indenture and ending at the close of business on the day of selection;

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(e) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Registrar or Paying Agent and the Company may deem and treat the
Person in whose name any Note is registered as the absolute owner of such Note
for the purpose of receiving payment of principal of and interest on such Notes
and for all other purposes, and none of the Trustee, any Registrar or Paying
Agent or the Company shall be affected by notice to the contrary.

(f) The Trustee will authenticate Global Securities and Definitive Securities
for original issue in accordance with the provisions of Section 2.02 of the
First Supplemental Indenture.

(g) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.07 to effect a
registration of transfer or exchange may be submitted by facsimile.

(10) Automatic Exchange from Restricted Global Security to Unrestricted Global
Security. At the option of the Company and upon compliance with the Applicable
Procedures, beneficial interests in a Restricted Global Security shall be
exchanged for beneficial interests in an Unrestricted Global Security. Upon such
exchange of beneficial interests pursuant to this Section 2.07(10), the
Registrar shall reflect on its books and records the date of such transfer and a
decrease and increase, respectively, in the principal amount of the applicable
Restricted Global Security and the Unrestricted Global Security, respectively,
equal to the principal amount of beneficial interests transferred. Following any
such transfer pursuant to this Section 2.07(10) of all of the beneficial
interests in a Restricted Global Security, such Restricted Global Security shall
be cancelled.

(11) Transfers of Securities Held by Affiliates. Notwithstanding anything to the
contrary in this Section 2.07, any certificate (i) evidencing a Note that has
been transferred to an affiliate (as defined in Rule 405 of the Securities Act)
of the Company, as evidenced by a notation on the certificate of transfer or
certificate of exchange for such transfer or in the representation letter
delivered in respect thereof, or (ii) evidencing a Note that has been

 

15



--------------------------------------------------------------------------------

acquired from an affiliate (other than by an affiliate) in a transaction or a
chain of transactions not involving any public offering, as evidenced by a
notation on the certificate of transfer or certificate of exchange for such
transfer or in the representation letter delivered in respect thereof, shall,
until one year after the last date on which either the Issuers or any affiliate
of the Issuers was an owner of such Note, in each case, be in the form of a
permanent Definitive Note and bear the Private Placement Legend subject to the
restrictions in this Section 2.07. The Registrar shall retain copies of all
letters, notices and other written communications received pursuant to this
Section 2.07(11). The Company, at its sole cost and expense, shall have the
right to inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable advance
written notice to the Trustee.

ARTICLE 3

CERC SUBORDINATED GUARANTEE

Section 3.01 Subordinated Guarantee of Collection. CenterPoint Energy Resources
Corp. shall be a Guarantor of the 2019 Notes and 2024 Notes (the “Guaranteed
Notes”) in accordance with Section 1602 of the Original Indenture. The Guarantor
guarantees (the “Subordinated Guarantee of Collection”) to the Trustee, for the
ratable benefit of the Holders of the Guaranteed Notes, the full and prompt
collection of the Company’s obligations under the Guaranteed Notes (each Holder,
a “Guaranteed Party” and, collectively, the “Guaranteed Parties”) and the
Company’s obligations under the Indenture with respect to the Guaranteed Notes
(the “Guaranteed Obligations”). Such Subordinated Guarantee of Collection is a
guaranty of collection only, and not a guaranty of payment.

Section 3.02 Exhaustion of Other Remedies Required. The obligations of the
Guarantor hereunder are those of a secondary obligor, and not as primary
obligor, and are dependent, in all respects, upon the Trustee, on behalf of the
Guaranteed Parties, first pursuing and exhausting all rights and remedies, both
legal and equitable, against the Company to collect payment upon the Guaranteed
Obligations.

Section 3.03 Guaranteed Obligations Absolute. Except as otherwise provided in
this First Supplemental Indenture, the Guarantor’s obligations under the
Subordinated Guarantee of Collection are in all respects absolute and
unconditional and shall not be impaired, modified, released or limited by any
occurrence or condition whatsoever, including, without limitation: (i) any
amendment to, restatement of, supplement to or other modification of the
Indenture in accordance with the terms thereof, or any furnishing, acceptance or
release of any collateral for the Guaranteed Obligations or the addition,
substitution or release of any other guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations,
(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of the Indenture, (iii) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property, (iv) any merger,
amalgamation or consolidation of any other guarantor or of the Company into or
with any other Person or any sale, lease or transfer of any or all of the assets
of any other guarantor or of the Company to any Person or (v) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense (other than repayment in full in cash of all the Guaranteed Obligations)
of a guarantor (whether or not similar to the foregoing).

Section 3.04 Subordination.

(a) Any payment in respect of the Guaranteed Obligations is subordinated, to the
extent and in the manner provided in this Section 3.04, to the prior payment in
full of all CERC Senior Debt, whether outstanding at the date of this First
Supplemental Indenture or thereafter created, incurred, assumed or guaranteed.
These subordination provisions are for the benefit of the holders of CERC Senior
Debt. This Section 3.04 shall constitute a continuing offer to all Persons who,
in reliance upon such provisions, become holders of, or continue to hold, CERC
Senior Debt, and such provisions are made for the benefit of the holders of CERC
Senior Debt, and such holders are made obligees hereunder and any one or more of
them may enforce such provisions.

 

16



--------------------------------------------------------------------------------

(b) (i) No payment shall be made by or on behalf of the Guarantor on account of
any of the Guaranteed Obligations in the event of default in payment of any
principal of, premium (if any) or interest on any CERC Senior Debt when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by acceleration of maturity or otherwise (a “Payment Default”), unless and
until such Payment Default has been cured or waived or otherwise has ceased to
exist or such CERC Senior Debt has been discharged or paid in full.

(ii) No payment shall be made by or on behalf of the Guarantor on account of any
of the Guaranteed Obligations in the event of any event of default (other than a
Payment Default) with respect to any Designated CERC Senior Debt permitting the
holders of such Designated CERC Senior Debt (or a trustee, agent or other
representative on behalf of the holders thereof) to declare such Designated CERC
Senior Debt due and payable prior to the date on which it would otherwise have
become due and payable, upon written notice thereof to the Guarantor and the
Trustee by any holders of Designated CERC Senior Debt (or a trustee, agent or
other representative on behalf of the holders thereof) (a “Payment Blocking
Notice”), unless and until such event of default has been cured or waived or
otherwise has ceased to exist or such Designated CERC Senior Debt has been
discharged or paid in full, provided, that such payments may not be prevented
pursuant to this Section 3.04(b)(ii) for more than 179 days after an applicable
Payment Blocking Notice has been received by the Trustee unless the Designated
CERC Senior Debt in respect of which such event of default exists has been
declared due and payable in its entirety, in which case no such payment may be
made until such acceleration has been rescinded or annulled or such Designated
CERC Senior Debt has been discharged or paid in full. No event of default that
existed or was continuing on the date of any Payment Blocking Notice may be made
the basis for the giving of a second Payment Blocking Notice, and only one such
Payment Blocking Notice may be given in any 360-day period, irrespective of the
number of defaults with respect to any number of issues of Designated CERC
Senior Debt during such period.

(iii) In furtherance of the provisions of Section 3.04(a) of this First
Supplemental Indenture, in the event that, notwithstanding the foregoing
provisions of this Section 3.04(b), any payment or distribution of assets of the
Guarantor shall be received by the Trustee for the benefit of any Guaranteed
Party at a time when such payment or distribution was prohibited by the
provisions of this Section 3.04(b) and the Trustee has received notice from the
Guarantor or the Company that such payment or distribution was prohibited by the
provisions of this Section 3.04(b), then, unless such payment or distribution
has thereafter been paid or distributed by the Trustee or Paying Agent to the
Guaranteed Party or is no longer prohibited by this Section 3.04(b), such
payment or distribution shall be held in trust by the Trustee for the benefit of
the holders of CERC Senior Debt, and upon direction from the Guarantor or the
Company shall be paid or delivered by the Trustee to the holders of CERC Senior
Debt remaining unpaid or unprovided for or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such CERC Senior Debt may have been issued, it
being understood that such payment or delivery shall be made ratably, according
to the aggregate amounts remaining unpaid on account of such CERC Senior Debt
held or represented by each, for application to the payment of all CERC Senior
Debt in full after giving effect to all concurrent payments and distributions to
or for the holders of such CERC Senior Debt.

(c) Upon any distribution of assets of the Guarantor or upon any dissolution,
winding up, total or partial liquidation or reorganization of the Guarantor,
whether voluntary or involuntary, in bankruptcy, insolvency, receivership or
similar proceedings or upon any assignment for the benefit of creditors:

(i) the holders of all CERC Senior Debt shall first be entitled to receive
payment in full of such CERC Senior Debt before any Guaranteed Party is entitled
to receive any payment on account of the Guaranteed Obligations;

(ii) any payment or distribution of assets of the Guarantor of any kind or
character, whether in cash, property or securities, to which any Guaranteed
Party would be entitled, except for the provisions of this Section 3.04, shall
be paid by the liquidating trustee or agent or other Person making such a
payment or distribution directly to the holders of such CERC Senior Debt or
their representative, ratably according to the respective amounts of CERC Senior
Debt held or represented by each, to the extent necessary to make payment in
full of all such CERC Senior Debt remaining unpaid after giving effect to all
concurrent payments and distributions to the holders of such CERC Senior Debt;

 

17



--------------------------------------------------------------------------------

(iii) in the event that, notwithstanding the foregoing provisions of this
Section 3.04(c), (A) any payment or distribution of assets of the Guarantor of
any kind or character, whether in cash, property or securities, shall be
received by the Trustee for the benefit of any Guaranteed Party on account of
any of the Guaranteed Obligations before all CERC Senior Debt is paid in full,
(B) any holder of such CERC Senior Debt, notifies the Trustee of the amounts
then due and owing on such CERC Senior Debt, if any, held by such holder (which
notice shall be provided as promptly as practical following notice from the
Guarantor or the Company or the liquidating trustee or agent to the holders of
such CERC Senior Debt that such prohibited payment has been received by the
Trustee), and (C) such payment or distribution has not thereafter been paid or
distributed by the Trustee or Paying Agent to the Guaranteed Party, then such
payment or distribution shall be received and held in trust by the Trustee for
the benefit of the holders of such CERC Senior Debt, or their respective
representatives, ratably according to the respective amounts of such CERC Senior
Debt held or represented by each, to the extent necessary to make payment as
provided herein of all such CERC Senior Debt remaining unpaid after giving
effect to all concurrent payments and distributions and all provisions therefor
to or for the holders of such CERC Senior Debt, and upon direction from the
Guarantor or the Company, the Trustee shall pay only the amounts specified in
such notice to the Trustee referred to in clause (B) to the holders of such CERC
Senior Debt.

(d) (i) Subject to the payment in full of all CERC Senior Debt as provided
herein, the Guaranteed Parties shall be subrogated (to the extent of the
payments or distributions made to the holders of such CERC Senior Debt pursuant
to the provisions of this Section 3.04) to the rights of the holders of such
CERC Senior Debt to receive payments or distributions of assets of the Guarantor
applicable to the CERC Senior Debt until release and discharge of the
Subordinated Guarantee of Collection in accordance with Section 3.06 of this
First Supplemental Indenture. For the purpose of such subrogation, no such
payments or distributions to the holders of such CERC Senior Debt by the
Guarantor or by or on behalf of the Guaranteed Parties by virtue of this
Section 3.04, which otherwise would have been made to such Guaranteed Parties
shall, as between the Guarantor and such Guaranteed Parties, be deemed to be
payment by the Guarantor on account of such CERC Senior Debt, it being
understood that the provisions of this Section 3.04 are, and are intended,
solely for the purpose of defining the relative rights of the Guaranteed
Parties, on the one hand, and the holders of such CERC Senior Debt, on the other
hand.

(ii) If any payment or distribution to which any Guaranteed Party would
otherwise have been entitled but for the provisions of this Section 3.04 shall
have been applied, pursuant to the provisions of this Section 3.04, to the
payment of amounts payable under CERC Senior Debt, then the Trustee, on behalf
of such Guaranteed Party, shall be entitled to receive from the holders of such
CERC Senior Debt any payments or distributions received by such holders of CERC
Senior Debt in excess of the amount sufficient to pay all amounts payable under
or in respect of such CERC Senior Debt in full and such amounts shall be paid
and distributed by the Trustee or Paying Agent to the Guaranteed Party in
accordance with the terms of the Indenture.

Section 3.05 Reinstatement. This Subordinated Guarantee of Collection shall
continue to be effective, or be reinstated, as the case may be, if and to the
extent at any time payment, in whole or in part, of any of the sums due to any
Guaranteed Party on account of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Trustee upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other guarantors, or upon or as a result of the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to the
Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

Section 3.06 Release and Discharge. This Subordinated Guarantee of Collection
and all obligations of the Guarantor to the Guaranteed Parties hereunder shall
be automatically and unconditionally released and discharged upon the earliest
to occur of (a) a defeasance or covenant defeasance applicable to the Guaranteed
Notes in accordance with Article Four of the Original Indenture, (b) the
Company’s obligations under the Indenture with respect to the Guaranteed Notes
are satisfied and discharged in accordance with the terms of the Indenture and
(c) May 1, 2016.

 

18



--------------------------------------------------------------------------------

Section 3.07 Execution of First Supplemental Indenture; Validity of Subordinated
Guarantee of Collection. To evidence its Subordinated Guarantee of Collection,
the Guarantor hereby agrees that a notation of its Subordinated Guarantee of
Collection in the form attached as Annex E-1 hereto, with respect to the 2019
Notes, and Annex E-2 hereto, with respect to the 2024 Notes, shall be endorsed
by an Officer of the Guarantor on each applicable Note authenticated and
delivered by the Trustee and that this First Supplemental Indenture shall be
executed on behalf of the Guarantor by one of its Officers. The Guarantor hereby
agrees that its Subordinated Guarantee of Collection shall remain in full force
and effect notwithstanding any failure to endorse on each Guaranteed Note a
notation of such Guarantee. If an Officer whose signature is on this First
Supplemental Indenture no longer holds that office at the time the Trustee
authenticates a Guaranteed Note on which the Subordinated Guarantee of
Collection is endorsed, the Subordinated Guarantee of Collection shall be valid
nevertheless. The delivery of any Guaranteed Note by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of the
Subordinated Guarantee of Collection on behalf of the Guarantor.

Section 3.08 Definitions. For purposes of this Article 3, the following defined
terms used herein with respect to the Notes and the Subordinated Guarantee of
Collection shall, unless the context otherwise requires, have the meanings
specified below.

“Accounting Changes” refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Commission and includes the
adoption or implementation of International Financial Reporting Standards or
changes in lease accounting.

“Accounting Principles” means GAAP applied in a manner consistent with that used
in preparing the applicable financial statements, as may be modified in
connection with any Accounting Changes.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Accounting Principles.

“CERC Senior Debt” means all of the Guarantor’s existing and future Indebtedness
that is not, by its terms, expressly equal in right of payment to or
subordinated to the Subordinated Guarantee of Collection.

“CERC Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at the
time directly or indirectly owned by the Guarantor.

“Consolidated CERC Subsidiary” means at any date any CERC Subsidiary or other
entity the accounts of which would be consolidated with the Guarantor in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Guarantor or a CERC Subsidiary is a
counterparty, the aggregate consolidated net exposure of the Guarantor or such
CERC Subsidiary under all such agreements on a marked to market basis in
accordance with GAAP.

“Designated CERC Senior Debt” means any CERC Senior Debt (a) that, at the date
of determination, has an aggregate principal amount outstanding of, or under
which the holders thereof are committed to lend up to, at least $100,000,000 or
(b) designated by the Guarantor at the time of issuance thereof as Designated
CERC Senior Debt for purposes of the Subordinated Guarantee of Collection.

 

19



--------------------------------------------------------------------------------

“Guaranteed Notes” has the meaning set forth in Section 3.01 of this First
Supplemental Indenture.

“Guaranteed Obligations” has the meaning set forth in Section 3.01 of this First
Supplemental Indenture.

“Guaranteed Party” has the meaning set forth in Section 3.01 of this First
Supplemental Indenture.

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding accounts payable and trade payables), (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired, (d) all Capitalized Lease Obligations in
accordance with Accounting Principles, (e) all reimbursement obligations,
contingent or otherwise, outstanding under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (f) unless
otherwise cash collateralized, Consolidated Hedging Exposure, (g) indebtedness
of the type described in clauses (a) through (f) above secured by any lien
(statutory or other), mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement) on property or assets of such Person, whether
or not assumed (but in any event if such indebtedness is not assumed or
guaranteed, the amount constituting Indebtedness under this clause shall not
exceed the fair market value of the property or asset subject to such security
interest), (h) all direct guarantees of Indebtedness referred to in clauses
(a) through (f) above of another Person, and (i) all Off Balance Sheet
Indebtedness of such Person. For the purpose of determining “Indebtedness,” any
particular Indebtedness shall be excluded if and to the extent that (1) the
necessary funds for the payment, redemption or satisfaction of that Indebtedness
(including, to the extent applicable, any associated prepayment penalties, fees
or payments and such other amounts required in connection therewith) shall have
been irrevocably deposited with the proper depositary in trust or (2) the holder
or beneficiary of such Indebtedness is an affiliate of the Guarantor.

“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (c) any obligations under Synthetic Leases
or (d) any obligation arising with respect to any other transaction which is the
functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person. As used herein, “Synthetic Lease” means a
lease transaction under which the parties intend that (i) the lease shall be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee shall be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

“Payment Blocking Notice” has the meaning set forth in Section 3.04(b)(ii) of
this First Supplemental Indenture.

“Payment Default” has the meaning set forth in Section 3.04(b)(i) of this First
Supplemental Indenture.

“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.

“Subordinated Guarantee of Collection” has the meaning set forth in Section 3.01
of this First Supplemental Indenture.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or other derivative transaction or option or similar agreement entered into by
the Guarantor or any of its Subsidiaries in order to provide protection to the
Guarantor and/or its Subsidiaries against fluctuations in future interest rates,
currency exchange rates or commodity prices.

 

20



--------------------------------------------------------------------------------

ARTICLE 4

REDEMPTION; SINKING FUND

Section 4.01 Optional Redemption. At any time prior to April 15, 2019, with
respect to the 2019 Notes, at any time prior to February 15, 2024, with respect
to the 2024 Notes and at any time prior to November 15, 2043, with respect to
the 2044 Notes, the respective Notes shall be redeemable, in whole or in part,
at the option of the Company at a Redemption Price equal to the greater of
(i) 100% of the principal amount of the Notes to be redeemed and (ii) the sum of
the present values of the principal amount of the Notes to be redeemed and the
remaining scheduled payments of interest thereon (exclusive of interest accrued
to the Redemption Date) from the Redemption Date to the respective scheduled
payment dates discounted from their respective scheduled payment dates to the
Redemption Date on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus (a) 15 basis points, with
respect to the 2019 Notes, (b) 20 basis points, with respect to the 2024 Notes
or (c) 25 basis points, with respect to the 2044 Notes, plus, in either case,
accrued and unpaid interest, if any, on the principal amount being redeemed to,
but not including, such Redemption Date. From and after April 15, 2019, with
respect to the 2019 Notes, from and after February 15, 2024, with respect to the
2024 Notes, and from and after November 15, 2043, with respect to the 2044
Notes, the respective Notes shall be redeemable, in whole or in part, at the
option of the Company, at a Redemption Price equal to 100% of the principal
amount of the Notes to be redeemed, plus accrued and unpaid interest, if any, on
the principal amount being redeemed to, but not including, such Redemption Date.

Section 4.02 Mandatory Redemption. The Company shall not be required to make
mandatory redemption or sinking fund payments with respect to the Notes and
shall have no obligation to repurchase any Notes at the option of the Holders.

ARTICLE 5

COVENANT SUPPLEMENTS

The covenants contained in this Article 5 shall apply to the Notes only and not
to any other series of Securities issued under the Original Indenture, and any
covenants provided in this Article 5 are expressly being included solely for the
benefit of the Notes and not for the benefit of any other series of Securities
issued under the Original Indenture. The covenants contained in this Article 5
shall be effective only for so long as any Notes remain Outstanding.

Section 5.01 Limitation on Liens. While any of the Notes remain Outstanding, the
Company shall not, nor may it permit any Principal Subsidiary to, create, or
permit to be created or to exist, any Lien of any kind upon any Principal
Property of the Company or any Principal Subsidiary, or upon any shares of stock
of any Principal Subsidiary, whether such Principal Property is, or shares of
stock are, now owned or hereafter acquired, to secure any Debt of the Company or
any other Person, unless it shall make effective provision whereby the Notes
then Outstanding shall be secured by such Lien equally and ratably with any and
all such Debt thereby secured so long as such Debt shall be so secured;
provided, however, that nothing in this Section 5.01 shall be construed to
prevent the Company or any Principal Subsidiary from creating, or from
permitting to be created or to exist, any Liens with respect to:

(a) purchase money mortgages, or other purchase money Liens or capitalized
leases of any kind upon property acquired by the Company or any Principal
Subsidiary after the Original Issue Date, or Liens of any kind existing on any
property or any shares of stock at the time of the acquisition thereof
(including Liens that exist on any property or any shares of stock of a Person
that is consolidated with or merged with or into the Company or any Principal
Subsidiary or that transfers or leases all or substantially all of its
properties to the Company or any Principal Subsidiary), or conditional sales
agreements or other title retention agreements and leases in the nature of title
retention agreements with respect to any property hereafter acquired; provided,
however, that no such Lien shall extend to or cover any other property of the
Company or such Principal Subsidiary;

 

21



--------------------------------------------------------------------------------

(b) Liens upon any property of the Company or any Principal Subsidiary or upon
any shares of stock of any Principal Subsidiary existing as of the Original
Issue Date or upon the property or any shares of stock of any entity, which
Liens existed at the time such entity became a Subsidiary of the Company;

(c) Liens for taxes or assessments or other governmental charges or levies
relating to amounts that are not yet delinquent (after giving effect to any
applicable grace period) or are being contested in good faith by appropriate
proceedings;

(d) pledges or deposits to secure: (i) other governmental charges or levies;
(ii) obligations under worker’s compensation laws, unemployment insurance,
pension plans and other social security legislation, retirement benefits and/or
other similar legislation; (iii) performance in connection with bids, tenders,
contracts (other than contracts for the payment of money or borrowed money) or
leases to which the Company or any Principal Subsidiary is a party; (iv) public
or statutory obligations of the Company or any Principal Subsidiary; and/or
(v) surety, stay, appeal, indemnity, customs, performance or return-of-money
bonds or pledges or deposits in lieu thereof and other obligations of a like
nature or arising as a result of progress payments under a contract;

(e) any builders’, materialmen’s, mechanics’, carriers’, warehousemen’s,
workers’, repairmen’s, operators’, landlords’ and/or other similar Liens which,
if the Liens relate to obligations of the Company or any Principal Subsidiary,
is not more than sixty (60) days past due or which is being contested in good
faith by appropriate proceedings, and any undetermined Lien which is incidental
to construction, development, improvement or repair;

(f) Liens created by or resulting from any litigation, proceeding, decree or
order of any court or governmental authority that at the time is being contested
in good faith by appropriate proceedings, including Liens relating to judgments
thereunder as to which the Company or any Principal Subsidiary has not exhausted
its appellate rights;

(g) Liens on deposits, investments or other property or rights required by any
Person (i) with whom the Company or any Principal Subsidiary enters into forward
contracts, futures contracts, swap agreements or other commodities, derivative
or other similar contracts (or, in each case, any credit support therefor)
(A) in the ordinary course of business and (B) in accordance with established
risk management policies or practices or otherwise approved by the Board of
Directors of the General Partner or a committee thereof and/or (ii) to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(h) Liens in connection with leases or subleases (other than capital leases)
made by, or existing on property acquired, owned or leased by, the Company or
any Principal Subsidiary;

(i) Liens securing obligations, neither assumed by the Company or any Principal
Subsidiary nor on account of which the Company or any Principal Subsidiary
customarily pays interest, upon real estate or under which the Company or any
Principal Subsidiary has a right-of-way, easement, franchise or other servitude
or of which the Company or any Principal Subsidiary is the lessee of the whole
thereof or any interest therein for the purpose of locating pipe lines,
substations, measuring stations, tanks, pumping or delivery equipment or other
equipment or facilities;

(j) easements (including, without limitation, reciprocal easement agreements and
utility agreements), zoning restrictions, rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions on the use of
property, survey exceptions or irregularities in title thereto, charges or
encumbrances (whether or not recorded) affecting the use of real property and
which are incidental to, and do not materially interfere with the use of such
property in the operation of the business of the Company and its Subsidiaries,
taken as a whole, or materially impair the value of such property for the
purpose of such business;

 

22



--------------------------------------------------------------------------------

(k) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt incurred for the
purpose of financing all or any part of the purchase price or the cost of
constructing or improving the property subject to such Liens, including, without
limitation, Liens to secure Debt of the pollution control or industrial revenue
bond type;

(l) Liens of any kind upon any property acquired, constructed, developed,
repaired or improved by the Company or any Principal Subsidiary (whether alone
or in association with others) that are created prior to, at the time of, or
within 12 months after such acquisition (or in the case of property constructed,
developed, repaired or improved, after the completion of such construction,
development, repair or improvement and commencement of full commercial operation
of such property, whichever is later) to secure or provide for the payment of
any part of the purchase price or cost thereof; provided, that in the case of
such construction, development, repair or improvement the Liens shall not apply
to any property theretofore owned by the Company or any Principal Subsidiary
other than property which was the subject of such construction, development,
repair or improvement;

(m) Liens in favor of the Company, one or more Principal Subsidiaries, one or
more wholly-owned Subsidiaries of the Company or any of the foregoing in
combination;

(n) the replacement, extension or renewal (or successive replacements,
extensions or renewals), as a whole or in part, of any Lien, or of any
agreement, referred to in the clauses above, or the replacement, extension or
renewal of the Debt secured thereby (not exceeding the principal amount of Debt
secured thereby, other than to provide for the payment of any transaction
expenses, underwriting or other fees related to any such replacement, extension
or renewal, as well as any premiums owed on and accrued and unpaid interest
payable in connection with any such replacement, extension or renewal);
provided, that such replacement, extension or renewal is limited to all or a
part of the same property that secured the Lien replaced, extended or renewed
(plus improvements thereon or additions or accessions thereto); or

(o) any Lien not excepted by the foregoing clauses (a) through (n); provided,
that immediately after the creation or assumption of such Lien the aggregate
principal amount of Debt of the Company or any Principal Subsidiary secured by
all Liens created or assumed under the provisions of this clause (o), together
with all net sale proceeds from the Sale-Leaseback Transactions (excluding net
sale proceeds applied pursuant to clause (c)(1) of Section 5.02 of this First
Supplemental Indenture) shall not exceed an amount equal to 15% of the
Consolidated Net Tangible Assets for the fiscal quarter that was most recently
completed prior to the creation or assumption of such Lien. Notwithstanding the
foregoing, for purposes of making the calculation set forth in this clause (o),
with respect to any such secured indebtedness of a non-wholly-owned Principal
Subsidiary with no recourse to the Company or any wholly-owned Principal
Subsidiary thereof, only that portion of the aggregate principal amount of
indebtedness for borrowed money reflecting the Company’s pro rata ownership
interest in such non-wholly-owned Principal Subsidiary shall be included in
calculating compliance herewith.

As used in this Section 5.01, the term “shares of stock” means any and all
shares of Capital Stock.

Section 5.02 Restriction of Sale-Leaseback Transaction. The Company shall not,
nor may it permit any Principal Subsidiary to, engage in a Sale-Leaseback
Transaction, unless:

(a) the Sale-Leaseback Transaction occurs within one year from the date of
acquisition of the Principal Property subject thereto or the date of the
completion of construction or commencement of full operations on such Principal
Property, whichever is later, and the Company shall have elected to designate,
as a credit against (but not exceeding) the purchase price or cost of
construction of such Principal Property, an amount equal to all or a portion of
the net sale proceeds from such Sale-Leaseback Transaction (with any such amount
not being so designated to be applied as set forth in clause (c) below);

(b) the Company or such Principal Subsidiary would be entitled under
Section 4.01 of this First Supplemental Indenture to incur Debt secured by a
Lien on the Principal Property subject to the Sale-Leaseback Transaction in a
principal amount equal to or exceeding the net sale proceeds from such
Sale-Leaseback Transaction without equally and ratably securing the Notes; or

 

23



--------------------------------------------------------------------------------

(c) the Company or such Principal Subsidiary, within 365 days after such
Sale-Leaseback Transaction, applies or causes to be applied an amount not less
than the net sale proceeds from such Sale-Leaseback Transaction to (1) the
prepayment, repayment, redemption or retirement of any unsubordinated Debt of
the Company or any Subsidiary of the Company (A) for borrowed money or
(B) evidenced by bonds, debentures, notes or other similar instruments, or
(2) investment in another Principal Property.

ARTICLE 6

AMENDMENTS TO ORIGINAL INDENTURE

The amendments contained in this Article 6 shall apply to the Notes only and not
to any other series of Securities issued under the Original Indenture and the
provisions reflected in this Article 6 are expressly being included solely for
the benefit of the Notes and not for the benefit of any other Securities issued
under the Original Indenture. The provisions of this Article 6 shall be
effective only for so long as any Notes remain outstanding.

Section 6.01 Defeasance and Covenant Defeasance. For all purposes of the
Indenture, Section 402(3) of the Original Indenture is hereby deemed to read as
follows:

“(3) Upon the Company’s exercise of the above option applicable to this
Section 402(3) with respect to any Securities of or within a series, (i) the
Company shall be released from its obligations to comply with any term,
provision or condition under Section 801 and Section 1007 and the covenants
contained in Article 4 of the First Supplemental Indenture with respect to such
Securities and (ii) the occurrence of any event specified in Section 501(4)
shall not be deemed to be an Event of Default, in each case on and after the
date the conditions set forth in clause (5) of this Section 402 are satisfied
(hereinafter, “covenant defeasance”), and such Securities shall thereafter be
deemed to be not “Outstanding” for the purposes of any direction, waiver,
consent or declaration or Act of Holders (and the consequences of any thereof)
in connection with any such covenant or Event of Default, but shall continue to
be deemed “Outstanding” for all other purposes hereunder. For this purpose, such
covenant defeasance means that, with respect to such Outstanding Securities, the
Company and, with respect to Securities of a particular series that are entitled
to the benefit of the Subordinated Guarantee of Collection, CERC, may omit to
comply with, and shall have no liability in respect of, any term, condition or
limitation set forth in any such covenant or Event of Default, whether directly
or indirectly, by reason of any reference elsewhere herein to any covenant or by
reason of reference in any such covenant to any other provision herein or in any
other document and such omission to comply shall not constitute a default or an
Event of Default under Section 501(4), or Section 501(8) or otherwise, as the
case may be, insofar as it relates to Section 801 or Section 1007 and the
covenants contained in Article 4 of the First Supplemental Indenture, but,
except as specified above, the remainder of this Indenture and such Securities
shall be unaffected thereby; provided, that the obligations of the Company with
respect to the payment of Additional Amounts, if any, on such Securities as
contemplated by Section 1004 shall remain unsatisfied only to the extent that
the Additional Amounts payable with respect to such Securities exceed the amount
deposited in respect of such Additional Amounts pursuant to Section 402(5)(a)
below; provided, further, that notwithstanding a covenant defeasance with
respect to Section 801 or Section 1007, any Person to whom a sale, assignment,
transfer, lease, conveyance or other disposition is made pursuant to Section 801
or Section 1007, shall as a condition to such sale, assignment, transfer, lease,
conveyance or other disposition, assume by an indenture supplemental hereto in
form satisfactory to the Trustee, executed by such successor Person and
delivered to the Trustee, the obligations of the Company to the Trustee under
Section 607, the second to the last paragraph of Section 402 and the last
sentence of Section 1004.”:

Section 6.02 Reports by Company. For all purposes of the Indenture, Section 704
of the Original Indenture is hereby deemed to read as follows:

“Section 704 Reports by Company.

 

24



--------------------------------------------------------------------------------

The Company pursuant to Section 314(a) of the Trust Indenture Act, shall:

(1) file with the Trustee, within 30 days after the Company has filed the same
with the Commission, unless such reports are available on the Commission’s EDGAR
filing system (or any successor thereto), copies of the annual reports and of
the information, documents and other reports (or copies of such portions of any
of the foregoing as the Commission may from time to time by rules and
regulations prescribe) that the Company is required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act; or, if the Company
is not required to file information, documents or reports pursuant to either of
Section 13 or Section 15(d) of the Exchange Act, then it shall furnish to the
Trustee and file with the Commission, in accordance with rules and regulations
prescribed from time to time by the Commission, such of the supplementary and
periodic information, documents and reports that are required pursuant to
Section 13 of the Exchange Act in respect of a security listed and registered on
a national securities exchange as may be prescribed from time to time in such
rules and regulations;

(2) file with the Trustee and the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants of this Indenture as are required from time to
time by such rules and regulations; and

(3) transmit within 30 days after the filing thereof with the Trustee, in the
manner and to the extent provided in Section 313(c) of the Trust Indenture Act,
such summaries of any information, documents and reports required to be filed by
the Company pursuant to paragraphs (1) and (2) of this Section 704 as may be
required by rules and regulations prescribed from time to time by the
Commission.

In addition, the Company agrees that, for so long as any Notes remain
outstanding, if at any time the Company is not required to file with the
Commission the information, documents or reports described in Section 701(1) of
the Indenture, the Company shall furnish to the Holders of Notes and to
securities analysts and prospective investors for the Notes, upon their request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates). The Trustee shall have
no duty to review or analyze such reports, information and documents and shall
hold such reports, information and documents solely as a repository for the
benefit of the Holders of the Notes.”

Section 6.03 Consolidation, Merger and Sales. For all purposes of the Indenture,
Section 801 of the Original Indenture is hereby deemed to read as follows:

“Section 801 Company May Consolidate, etc., Only on Certain Terms.

The Company shall not directly or indirectly consolidate with or merge with or
into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the assets and properties of the Company and its
Subsidiaries to another a Person other than the Company or its Subsidiaries in
one or more related transactions unless:

(1) either: (A) in the case of a merger or consolidation, the Company is the
survivor; or (B) the Person formed by or surviving any such consolidation or
merger (if other than the Company) or to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made, is a Person formed,
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer, lease,
conveyance or other disposition has been made shall expressly assumes the due
and punctual payment of the principal of, any premium and interest on and any
Additional Amounts with respect to, all of the Notes, and the performance of
every obligation in the Indenture and the Notes on the part of the Company to be
performed or observed, and all of the Company’s obligations under the
Registration Rights Agreement, if any obligations under such Registration Rights
Agreement remain unsatisfied, by a supplemental indenture or other agreement
reasonably satisfactory to the Trustee;

 

25



--------------------------------------------------------------------------------

(3) either the Company or the successor Person shall have delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture or other agreement is
required in connection with such transaction, such supplemental indenture or
other agreement, complies with this Article Eight, and that all conditions
precedent herein provided for relating to such transaction have been complied
with;

(4) with respect to the Guaranteed Notes, if the Company is not the survivor and
the Subordinated Guarantee of Collection is still place, CERC shall confirm that
its Subordinated Guarantee of Collection shall continue to apply to the
obligations under the Guaranteed Notes and the Indenture; and

(5) immediately after giving effect to such transaction, no Event of Default or
Default shall have occurred and be continuing.”

Section 6.04 Successor Person Substituted. For all purposes of the Indenture,
Section 802 of the Original Indenture is hereby deemed to read as follows:

“Section 802 Successor Person Substituted for Company.

Upon any consolidation by the Company with, or merger of the Company into, any
other Person or Persons in a transaction in which the Company is not the
survivor, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties and assets of the
Company and the properties and assets of its Subsidiaries (taken as a whole with
the properties and assets of the Company) to any Person or Persons in accordance
with Section 801, the successor Person formed by such consolidation or into
which the Company is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under the Indenture
with the same effect as if such successor Person had been named as the Company
herein; and thereafter (except in the case of a lease of the type described
above), the predecessor Person shall be discharged from all obligations and
covenants under the Indenture and the Notes.”

ARTICLE 7

MISCELLANEOUS PROVISIONS

Section 7.01 Recitals by Company and the Guarantor. The recitals in this First
Supplemental Indenture are made by the Company and the Guarantor only and not by
the Trustee, and the Trustee makes no representations as to the validity or
sufficiency of this First Supplemental Indenture. All of the provisions
contained in the Original Indenture in respect of the rights, privileges,
immunities, powers and duties of the Trustee shall be applicable in respect of
the Notes and this First Supplemental Indenture as fully and with like effect as
if set forth herein in full.

Section 7.02 Ratification and Incorporation of Original Indenture. As amended
and supplemented hereby, the Original Indenture is in all respects ratified and
confirmed, and the Original Indenture and this First Supplemental Indenture
shall be read, taken and construed as one and the same instrument. If and to the
extent that the provisions of the Original Indenture are duplicative of, or in
contradiction with, the provisions of this First Supplemental Indenture, the
provisions of this First Supplemental Indenture shall govern.

Section 7.03 Executed in Counterparts. This First Supplemental Indenture may be
executed in several counterparts, each of which shall be deemed to be an
original, and such counterparts shall together constitute but one and the same
instrument. Portable Document Format (PDF) or facsimile signatures shall be
deemed originals.

Section 7.04 Governing Law; Waiver of Jury Trial. THIS FIRST SUPPLEMENTAL
INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE OR INSTRUMENTS
ENTERED INTO

 

26



--------------------------------------------------------------------------------

AND, IN EACH CASE, PERFORMED IN SAID STATE. EACH OF THE COMPANY, THE GUARANTOR
AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS FIRST SUPPLEMENTAL INDENTURE, THE NOTES OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.05 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction thereof.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this instrument to be signed in
its name and behalf by its duly authorized signatory, all as of the day and year
first above written.

 

ENABLE MIDSTREAM PARTNERS, LP

By: ENABLE GP, LLC, its general partner

By:

  /s/ Rodney J. Sailor

Name:

  Rodney J. Sailor

Title:

  Executive Vice President and Chief Financial Officer

CENTERPOINT ENERGY RESOURCES CORP.

By:

  /s/ Gary L. Whitlock

Name:

  Gary L. Whitlock

Title:

  Executive Vice President and Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

  /s/ Mauri J. Cowen

Name:

  Mauri J. Cowen

Title:

  Vice President

Signature Page to First Supplemental Indenture



--------------------------------------------------------------------------------

ANNEX A-1

FORM OF 2019 NOTE

[FORM OF FACE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

2.400% Senior Note due 2019

[Insert the Global Security Legend, if applicable pursuant to the provisions of
the Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

A-1 Face - 1



--------------------------------------------------------------------------------

No.                U.S.$                     CUSIP: 292480AA8 / U2916GAA8   
ISIN: US292480AA83 / USU2916GAA86   

Enable Midstream Partners, LP, a Delaware limited partnership (herein called the
“Company,” which term includes any successor or resulting Person under the
Indenture (as defined on the reverse hereof), for value received, hereby
promises to pay to Cede & Co., or registered assigns, the principal sum of
                 United States Dollars on May 15, 2019, and to pay interest
thereon from May 27, 2014, or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, semi-annually on May 15 and
November 15 (each, an “Interest Payment Date”) in each year, commencing on
November 15, 2014, at the rate of 2.400% per annum, until the principal hereof
is paid or made available for payment and at the same rate per annum on any
overdue principal and premium and on any overdue installment of interest (to the
extent that the payment of such interest shall be legally enforceable) and shall
pay the Additional Interest payable pursuant to Section 5 of the Registration
Rights Agreement referred to below. Interest on this Security shall be computed
on the basis of a 360-day year comprised of twelve 30-day months. The amount of
interest payable for any partial period shall be computed on the basis of a
360-day year comprised of twelve 30-day months and the days elapsed in any
partial month. If any date on which interest is payable on this Security is not
a Business Day, then the payment of the interest payable on such date shall be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay) with the same force and effect as
if made on the date the payment was originally payable. A Business Day shall
mean, when used with respect to any Place of Payment, each day that is not a
Saturday or Sunday or other day on which banking institutions in that Place of
Payment are authorized or required by law, regulation or executive order to
close. The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date shall, as provided in the Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the May 1 or November 1 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date. Any such
interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice of which shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed or traded, and upon such notice as may
be required by such exchange, all as more fully provided in such Indenture.

The Holder of this Security is entitled to the benefits of the Registration
Rights Agreement dated as of May 27, 2014 (the “Registration Rights Agreement”)
by and among the Company, CenterPoint Energy Resources Corp. (the “Guarantor”)
and RBS Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Credit Suisse Securities (USA) LLC and RBC Capital Markets, LLC, as
representatives for the initial purchasers referenced therein, and such Holders
shall also have certain obligations to indemnify the Company under certain
circumstances, all as more fully set forth in the Registration Rights Agreement.
In certain events, the Company shall be required to pay Additional Interest on
this Security to the Holder thereof, on the terms and subject to the conditions
of the Registration Rights Agreement.

[If a Global Security, insert—Payment of the principal of (and premium, if any)
and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of principal of, premium, if any, and
interest on this Security shall be made by wire transfer of immediately
available funds to the Depositary for this Global Security; provided, that in
the case of payments of principal and premium, if any, at maturity or upon
redemption, this Security is first surrendered to the Paying Agent.]

[If a Definitive Security, insert—Payment of the principal of (and premium, if
any) and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of (i) principal, premium, if any, and
interest due at the Stated Maturity or earlier redemption of this Security shall
be made at the office of any Paying Agent upon surrender of this Security to
such Paying Agent and (ii) interest shall be made, at the option of the Company,
subject to such surrender where applicable, by (A) check mailed to the address
of the Person entitled thereto as such address shall appear in the Security
Register or (B) wire transfer at such place and to such account at a banking
institution in the United States as may be designated in writing to the Trustee
at least 16 days prior to the date for payment by the Person entitled thereto.]

 

A-1 Face - 2



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated:                 ,         

 

ENABLE MIDSTREAM PARTNERS, LP

By:

  Enable GP, LLC, its general partner   By:       Name:       Title:    

 

 

A-1 Face - 3



--------------------------------------------------------------------------------

[Form of Trustee’s Certificate of Authentication]

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

      Authorized Signatory  

 

A-1 Face - 4



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

2.400% Senior Note due 2019

This Security is one of a duly authorized issue of senior securities of the
Company (the “Securities”), issued and to be issued in one or more series under
an Indenture, dated as of May 27, 2014 (such Indenture, as amended and
supplemented being referred to herein as the “Indenture”), between the Company
and U.S. Bank National Association, as trustee (the “Trustee,” which term
includes any successor trustee under the Indenture), as amended and supplemented
by the First Supplemental Indenture thereto dated as of May 27, 2014, by and
among the Company, the Guarantor and the Trustee, to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, obligations, duties and immunities
thereunder of the Company, the Guarantor, the Trustee and the Holders of the
Securities and of the terms upon which the Securities are, and are to be,
authenticated and delivered. Capitalized terms used but not defined herein have
the meanings set forth in the Indenture. This Security is one of the series
designated on the face hereof, initially limited in aggregate principal amount
to $            . To the extent any provision of this Security conflicts with
the express provisions of the Indenture, the Indenture shall govern and be
controlling. The Company may issue an unlimited aggregate principal amount of
additional Securities of this series under the Indenture. Any such additional
Securities shall be treated as issued and outstanding Securities of the same
series as this Security (with identical terms other than with respect to the
issue date, the date of first payment of interest, if applicable, and the
payment of interest accruing prior to the issue date) for all purposes of the
Indenture, including waivers, amendments, and redemptions.

This Security is the general, unsecured, senior obligation of the Company and is
guaranteed pursuant to a guarantee (the “Subordinated Guarantee of Collection”)
by the Guarantor. The Subordinated Guarantee of Collection is an unsecured
subordinated obligation of the Guarantor and is subject to automatic release.

At any time prior to April 15, 2019, this Security is redeemable, in whole or in
part, at the option of the Company at a Redemption Price equal to the greater of
(i) 100% of the principal amount of this Security to be redeemed and (ii) the
sum of the present values of the principal amount of this Security to be
redeemed and the remaining scheduled payments of interest hereon (exclusive of
interest accrued to the Redemption Date) from the Redemption Date to the
respective scheduled payment dates discounted from their respective scheduled
payment dates to the Redemption Date on a semiannual basis (assuming a 360-day
year consisting of twelve 30-day months) at the Treasury Rate plus 15 basis
points, plus, in either case, accrued and unpaid interest, if any, on the
principal amount being redeemed to, but not including, such Redemption Date.
From and after April 15, 2019, this Security is redeemable, in whole or in part,
at the option of the Company, at a Redemption Price equal to 100% of the
principal amount of this Security to be redeemed, plus accrued and unpaid
interest, if any, on the principal amount being redeemed to, but not including,
such Redemption Date.

For purposes of determining any Redemption Price, the following definitions
shall apply:

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the term between the
Redemption Date and the Stated Maturity (the “Remaining Life”) that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Remaining Life.

“Comparable Treasury Price” means, with respect to any Redemption Date, (a) the
average of five Reference Treasury Dealer Quotations for such Redemption Date
after excluding the highest and lowest of all of the Reference Treasury Dealer
Quotations or (b) if the Quotation Agent obtains fewer than five such Reference
Treasury Dealer Quotations, the average of all such quotations.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Reference Treasury Dealer” means (a) RBS Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and RBC
Capital Markets, LLC, and their respective successors; provided, however, that
if any of the foregoing ceases to be a U.S. government securities dealer (a
“Primary Treasury Dealer”), the Company shall substitute therefor another
Primary Treasury Dealer and (b) one other Primary Treasury Dealer selected by
the Company.

 

A-1-1



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Treasury Rate” means, with respect to any Redemption Date, the rate per year
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, calculated using a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate shall be calculated on the third
Business Day preceding any Redemption Date.

Unless the Company defaults in payment of the Redemption Price, on and after the
Redemption Date, interest shall cease to accrue on this Security or the portions
hereof called for redemption.

In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
shall be issued in the name of the Holder hereof upon the cancellation hereof.

The Company is not required to make mandatory redemption or sinking fund
payments with respect to this Security.

The Indenture contains provisions for defeasance at any time of (a) the entire
indebtedness of this Security or (b) certain restrictive covenants and Events of
Default with respect to this Security, in each case upon compliance with certain
conditions set forth in the Indenture.

If an Event of Default with respect to Securities of this series shall occur and
be continuing, the principal of the Securities of this series may be declared
due and payable in the manner and with the effect provided in the Indenture.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company, the Guarantor and any other Guarantor, and the rights of the Holders of
the Securities of each series to be affected under the Indenture at any time by
the Company, the Guarantor or any other Guarantor and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities of each series at the time Outstanding, on behalf of the
Holders of all Securities of such series, to waive compliance by the Company,
the Guarantor or any other Guarantor with certain provisions of the Indenture
and certain existing and past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Security shall be
conclusive and binding upon such Holder and upon all future Holders of this
Security and of any Security issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, regardless of whether notation of such
consent or waiver is made upon this Security.

No Holder of this Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to the Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless (a) such Holder
has previously given written notice to the Trustee of a continuing Event of
Default with respect to the Securities of this series, (b) as set forth in the
Indenture, the Holders of not less than 25% of the principal amount of the
Outstanding Securities of this series shall have made written request to the
Trustee to institute proceedings in respect of certain Events of Default set
forth in the Indenture in its own name as Trustee hereunder, (c) such Holder or
Holders have offered to the Trustee indemnity satisfactory to the Trustee
against the costs, expenses and liabilities to be incurred in compliance with
such request, (d) the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding and
(e) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of not less than a majority in

 

A-1-2



--------------------------------------------------------------------------------

aggregate principal amount of the Outstanding Securities of this series; it
being understood and intended that no one or more of such Holders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
the Indenture or this Security to affect, disturb or prejudice the rights of any
other of such Holders, or to obtain or to seek to obtain priority or preference
over any other of such Holders or to enforce any right under the Indenture,
except in the manner herein provided or provided in the Indenture and for the
equal and ratable benefit of all such Holders.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Security at the times, place(s) and rate, and in the coin or currency, herein
prescribed.

The Securities of this series are issuable only in registered form without
coupons in denominations of U.S. $2,000 and any integral multiple of $1,000 in
excess thereof. As provided in the Indenture and subject to certain limitations
therein set forth, Securities of this series are exchangeable for a like
aggregate principal amount of Securities of this series and of like tenor of a
different authorized denomination, as requested by the Holder surrendering the
same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge and any other expenses (including fees and
expenses of the Trustee) payable in connection therewith, other than exchanges
pursuant to Sections 304, 306, 906 and 1107 of the Indenture.

Except as provided in the Indenture, prior to due presentment of this Security
for registration of transfer, the Company, the Guarantor, the Trustee and any
agent of the Company, the Guarantor or the Trustee may treat the Person in whose
name this Security is registered as the owner hereof for all purposes, whether
or not this Security is overdue, and none of the Company, the Guarantor, the
Trustee nor any such agent shall be affected by notice to the contrary.

No recourse under or upon any obligation, covenant or agreement of or contained
in the Indenture or of or contained in this Security, or the Subordinated
Guarantee of Collection endorsed thereon, or for any claim based thereon or
otherwise in respect thereof, or in any Security or in the Subordinated
Guarantee of Collection, or because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, shareholder,
partner, member, officer, manager or director, as such, past, present or future,
of the Company or the Guarantor or of any successor Person, either directly or
through the Company or the Guarantor or any successor Person, whether by virtue
of any constitution, statute or rule of law, or by the enforcement of any
assessment, penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released by the acceptance hereof and
as a condition of, and as part of the consideration for, the execution of the
Indenture and the issuance of the Securities.

This Security shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made or instruments entered into
and, in each case, performed in said State.

 

A-1-3



--------------------------------------------------------------------------------

Schedule of Exchanges of Interests in the Global Security*

The following exchanges of a part of this Global Security for an interest in
another Global Security or for a Definitive Security, or exchanges of a part of
another Global Security or Definitive Security for an interest in this Global
Security, have been made:

 





Date of Exchange

   Amount of decrease
in Principal Amount
of this Global Security      Amount of increase
in Principal Amount
of this Global Security      Principal Amount of
this Global Security
following such
decrease (or
increase)      Signature of
authorized officer of
Trustee or Custodian    $            $            $           

 

* This schedule should be included only if the Security is in global form.

 

A-1-4



--------------------------------------------------------------------------------

ANNEX A-2

FORM OF 2024 NOTE

[FORM OF FACE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

3.900% Senior Note due 2024

[Insert the Global Security Legend, if applicable pursuant to the provisions of
the Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

A-2 Face - 1



--------------------------------------------------------------------------------

No.                U.S.$                     CUSIP: 292480AC4 / U2916GAB6   
ISIN: US292480AC40 / USU2916GAB69   

Enable Midstream Partners, LP, a Delaware limited partnership (herein called the
“Company,” which term includes any successor or resulting Person under the
Indenture (as defined on the reverse hereof), for value received, hereby
promises to pay to Cede & Co., or registered assigns, the principal sum of
                 United States Dollars on May 15, 2024, and to pay interest
thereon from May 27, 2014, or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, semi-annually on May 15 and
November 15 (each, an “Interest Payment Date”) in each year, commencing on
November 15, 2014, at the rate of 3.900% per annum, until the principal hereof
is paid or made available for payment and at the same rate per annum on any
overdue principal and premium and on any overdue installment of interest (to the
extent that the payment of such interest shall be legally enforceable) and shall
pay the Additional Interest payable pursuant to Section 5 of the Registration
Rights Agreement referred to below. Interest on this Security shall be computed
on the basis of a 360-day year comprised of twelve 30-day months. The amount of
interest payable for any partial period shall be computed on the basis of a
360-day year comprised of twelve 30-day months and the days elapsed in any
partial month. If any date on which interest is payable on this Security is not
a Business Day, then the payment of the interest payable on such date shall be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay) with the same force and effect as
if made on the date the payment was originally payable. A Business Day shall
mean, when used with respect to any Place of Payment, each day that is not a
Saturday or Sunday or other day on which banking institutions in that Place of
Payment are authorized or required by law, regulation or executive order to
close. The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date shall, as provided in the Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the May 1 or November 1 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date. Any such
interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice of which shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed or traded, and upon such notice as may
be required by such exchange, all as more fully provided in such Indenture.

The Holder of this Security is entitled to the benefits of the Registration
Rights Agreement dated as of May 27, 2014 (the “Registration Rights Agreement”)
by and among the Company, CenterPoint Energy Resources Corp. (the “Guarantor”)
and RBS Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Credit Suisse Securities (USA) LLC and RBC Capital Markets, LLC, as
representatives for the initial purchasers referenced therein, and such Holders
shall also have certain obligations to indemnify the Company under certain
circumstances, all as more fully set forth in the Registration Rights Agreement.
In certain events, the Company shall be required to pay Additional Interest on
this Security to the Holder thereof, on the terms and subject to the conditions
of the Registration Rights Agreement.

[If a Global Security, insert—Payment of the principal of (and premium, if any)
and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of principal of, premium, if any, and
interest on this Security shall be made by wire transfer of immediately
available funds to the Depositary for this Global Security; provided, that in
the case of payments of principal and premium, if any, at maturity or upon
redemption, this Security is first surrendered to the Paying Agent.]

[If a Definitive Security, insert—Payment of the principal of (and premium, if
any) and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of (i) principal, premium, if any, and
interest due at the Stated Maturity or earlier redemption of this Security shall
be made at the office of any Paying Agent upon surrender of this Security to
such Paying Agent and (ii) interest shall be made, at the option of the Company,
subject to such surrender where applicable, by (A) check mailed to the address
of the Person entitled thereto as such address shall appear in the Security
Register or (B) wire transfer at such place and to such account at a banking
institution in the United States as may be designated in writing to the Trustee
at least 16 days prior to the date for payment by the Person entitled thereto.]

 

 

A-2 Face - 2



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated:                ,         

 

ENABLE MIDSTREAM PARTNERS, LP

By:

  Enable GP, LLC, its general partner  

By:

     

Name:

     

Title:

   

 

 

A-2 Face - 3



--------------------------------------------------------------------------------

[Form of Trustee’s Certificate of Authentication]

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

     

Authorized Signatory

 

A-2 Face - 4



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

3.900% Senior Note due 2024

This Security is one of a duly authorized issue of senior securities of the
Company (the “Securities”), issued and to be issued in one or more series under
an Indenture, dated as of May 27, 2014 (such Indenture, as amended and
supplemented being referred to herein as the “Indenture”), between the Company
and U.S. Bank National Association, as trustee (the “Trustee,” which term
includes any successor trustee under the Indenture), as amended and supplemented
by the First Supplemental Indenture thereto dated as of May 27, 2014, by and
among the Company, the Guarantor and the Trustee, to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, obligations, duties and immunities
thereunder of the Company, the Guarantor, the Trustee and the Holders of the
Securities and of the terms upon which the Securities are, and are to be,
authenticated and delivered. Capitalized terms used but not defined herein have
the meanings set forth in the Indenture. This Security is one of the series
designated on the face hereof, initially limited in aggregate principal amount
to $            . To the extent any provision of this Security conflicts with
the express provisions of the Indenture, the Indenture shall govern and be
controlling. The Company may issue an unlimited aggregate principal amount of
additional Securities of this series under the Indenture. Any such additional
Securities shall be treated as issued and outstanding Securities of the same
series as this Security (with identical terms other than with respect to the
issue date, the date of first payment of interest, if applicable, and the
payment of interest accruing prior to the issue date) for all purposes of the
Indenture, including waivers, amendments, and redemptions.

This Security is the general, unsecured, senior obligation of the Company and is
guaranteed pursuant to a guarantee (the “Subordinated Guarantee of Collection”)
by the Guarantor. The Subordinated Guarantee of Collection is an unsecured
subordinated obligation of the Guarantor and is subject to automatic release.

At any time prior to February 15, 2024, this Security is redeemable, in whole or
in part, at the option of the Company at a Redemption Price equal to the greater
of (i) 100% of the principal amount of this Security to be redeemed and (ii) the
sum of the present values of the principal amount of this Security to be
redeemed and the remaining scheduled payments of interest hereon (exclusive of
interest accrued to the Redemption Date) from the Redemption Date to the
respective scheduled payment dates discounted from their respective scheduled
payment dates to the Redemption Date on a semiannual basis (assuming a 360-day
year consisting of twelve 30-day months) at the Treasury Rate plus 20 basis
points, plus, in either case, accrued and unpaid interest, if any, on the
principal amount being redeemed to, but not including, such Redemption Date.
From and after February 15, 2024, this Security is redeemable, in whole or in
part, at the option of the Company, at a Redemption Price equal to 100% of the
principal amount of this Security to be redeemed, plus accrued and unpaid
interest, if any, on the principal amount being redeemed to, but not including,
such Redemption Date.

For purposes of determining any Redemption Price, the following definitions
shall apply:

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the term between the
Redemption Date and the Stated Maturity (the “Remaining Life”) that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Remaining Life.

“Comparable Treasury Price” means, with respect to any Redemption Date, (a) the
average of five Reference Treasury Dealer Quotations for such Redemption Date
after excluding the highest and lowest of all of the Reference Treasury Dealer
Quotations or (b) if the Quotation Agent obtains fewer than five such Reference
Treasury Dealer Quotations, the average of all such quotations.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Reference Treasury Dealer” means (a) RBS Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and RBC
Capital Markets, LLC, and their respective successors; provided, however, that
if any of the foregoing ceases to be a U.S. government securities dealer (a
“Primary Treasury Dealer”), the Company shall substitute therefor another
Primary Treasury Dealer and (b) one other Primary Treasury Dealer selected by
the Company.

 

A-2 - 1



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Treasury Rate” means, with respect to any Redemption Date, the rate per year
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, calculated using a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate shall be calculated on the third
Business Day preceding any Redemption Date.

Unless the Company defaults in payment of the Redemption Price, on and after the
Redemption Date, interest shall cease to accrue on this Security or the portions
hereof called for redemption.

In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
shall be issued in the name of the Holder hereof upon the cancellation hereof.

The Company is not required to make mandatory redemption or sinking fund
payments with respect to this Security.

The Indenture contains provisions for defeasance at any time of (a) the entire
indebtedness of this Security or (b) certain restrictive covenants and Events of
Default with respect to this Security, in each case upon compliance with certain
conditions set forth in the Indenture.

If an Event of Default with respect to Securities of this series shall occur and
be continuing, the principal of the Securities of this series may be declared
due and payable in the manner and with the effect provided in the Indenture.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company, the Guarantor and any other Guarantor, and the rights of the Holders of
the Securities of each series to be affected under the Indenture at any time by
the Company, the Guarantor or any other Guarantor and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities of each series at the time Outstanding, on behalf of the
Holders of all Securities of such series, to waive compliance by the Company,
the Guarantor or any other Guarantor with certain provisions of the Indenture
and certain existing and past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Security shall be
conclusive and binding upon such Holder and upon all future Holders of this
Security and of any Security issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, regardless of whether notation of such
consent or waiver is made upon this Security.

No Holder of this Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to the Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless (a) such Holder
has previously given written notice to the Trustee of a continuing Event of
Default with respect to the Securities of this series, (b) as set forth in the
Indenture, the Holders of not less than 25% of the principal amount of the
Outstanding Securities of this series shall have made written request to the
Trustee to institute proceedings in respect of certain Events of Default set
forth in the Indenture in its own name as Trustee hereunder, (c) such Holder or
Holders have offered to the Trustee indemnity satisfactory to the Trustee
against the costs, expenses and liabilities to be incurred in compliance with
such request, (d) the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding and
(e) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of not less than a majority in

 

A-2 - 2



--------------------------------------------------------------------------------

aggregate principal amount of the Outstanding Securities of this series; it
being understood and intended that no one or more of such Holders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
the Indenture or this Security to affect, disturb or prejudice the rights of any
other of such Holders, or to obtain or to seek to obtain priority or preference
over any other of such Holders or to enforce any right under the Indenture,
except in the manner herein provided or provided in the Indenture and for the
equal and ratable benefit of all such Holders.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Security at the times, place(s) and rate, and in the coin or currency, herein
prescribed.

The Securities of this series are issuable only in registered form without
coupons in denominations of U.S. $2,000 and any integral multiple of $1,000 in
excess thereof. As provided in the Indenture and subject to certain limitations
therein set forth, Securities of this series are exchangeable for a like
aggregate principal amount of Securities of this series and of like tenor of a
different authorized denomination, as requested by the Holder surrendering the
same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge and any other expenses (including fees and
expenses of the Trustee) payable in connection therewith, other than exchanges
pursuant to Sections 304, 306, 906 and 1107 of the Indenture.

Except as provided in the Indenture, prior to due presentment of this Security
for registration of transfer, the Company, the Guarantor, the Trustee and any
agent of the Company, the Guarantor or the Trustee may treat the Person in whose
name this Security is registered as the owner hereof for all purposes, whether
or not this Security is overdue, and none of the Company, the Guarantor, the
Trustee nor any such agent shall be affected by notice to the contrary.

No recourse under or upon any obligation, covenant or agreement of or contained
in the Indenture or of or contained in this Security, or the Subordinated
Guarantee of Collection endorsed thereon, or for any claim based thereon or
otherwise in respect thereof, or in any Security or in the Subordinated
Guarantee of Collection, or because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, shareholder,
partner, member, officer, manager or director, as such, past, present or future,
of the Company or the Guarantor or of any successor Person, either directly or
through the Company or the Guarantor or any successor Person, whether by virtue
of any constitution, statute or rule of law, or by the enforcement of any
assessment, penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released by the acceptance hereof and
as a condition of, and as part of the consideration for, the execution of the
Indenture and the issuance of the Securities.

This Security shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made or instruments entered into
and, in each case, performed in said State.

 

A-2 - 3



--------------------------------------------------------------------------------

Schedule of Exchanges of Interests in the Global Security*

The following exchanges of a part of this Global Security for an interest in
another Global Security or for a Definitive Security, or exchanges of a part of
another Global Security or Definitive Security for an interest in this Global
Security, have been made:

 

Date of Exchange

   Amount of decrease
in Principal Amount
of this Global Security      Amount of increase
in Principal Amount
of this Global Security      Principal Amount of
this Global Security
following such
decrease (or
increase)      Signature of
authorized officer of
Trustee or Custodian    $                $                $               

 

* This schedule should be included only if the Security is in global form.

 

A-2 - 4



--------------------------------------------------------------------------------

ANNEX A-3

FORM OF 2044 NOTE

[FORM OF FACE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

5.000% Senior Note due 2044

[Insert the Global Security Legend, if applicable pursuant to the provisions of
the Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

Face A-3 - 1



--------------------------------------------------------------------------------

No.                       U.S.$                    CUSIP: 292480AE0 / U2916GAC4
   ISIN: US292480AE06 / USU2916GAC43   

Enable Midstream Partners, LP, a Delaware limited partnership (herein called the
“Company,” which term includes any successor or resulting Person under the
Indenture (as defined on the reverse hereof), for value received, hereby
promises to pay to Cede & Co., or registered assigns, the principal sum of
                 United States Dollars on May 15, 2044, and to pay interest
thereon from May 27, 2014, or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, semi-annually on May 15 and
November 15 (each, an “Interest Payment Date”) in each year, commencing on
November 15, 2014, at the rate of 5.000% per annum, until the principal hereof
is paid or made available for payment and at the same rate per annum on any
overdue principal and premium and on any overdue installment of interest (to the
extent that the payment of such interest shall be legally enforceable) and shall
pay the Additional Interest payable pursuant to Section 5 of the Registration
Rights Agreement referred to below. Interest on this Security shall be computed
on the basis of a 360-day year comprised of twelve 30-day months. The amount of
interest payable for any partial period shall be computed on the basis of a
360-day year comprised of twelve 30-day months and the days elapsed in any
partial month. If any date on which interest is payable on this Security is not
a Business Day, then the payment of the interest payable on such date shall be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay) with the same force and effect as
if made on the date the payment was originally payable. A Business Day shall
mean, when used with respect to any Place of Payment, each day that is not a
Saturday or Sunday or other day on which banking institutions in that Place of
Payment are authorized or required by law, regulation or executive order to
close. The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date shall, as provided in the Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the May 1 or November 1 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date. Any such
interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice of which shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed or traded, and upon such notice as may
be required by such exchange, all as more fully provided in such Indenture.

The Holder of this Security is entitled to the benefits of the Registration
Rights Agreement dated as of May 27, 2014 (the “Registration Rights Agreement”)
by and among the Company, CenterPoint Energy Resources Corp. (“CERC”) and RBS
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC and RBC Capital Markets, LLC, as representatives for
the initial purchasers referenced therein, and such Holders shall also have
certain obligations to indemnify the Company under certain circumstances, all as
more fully set forth in the Registration Rights Agreement. In certain events,
the Company shall be required to pay Additional Interest on this Security to the
Holder thereof, on the terms and subject to the conditions of the Registration
Rights Agreement.

[If a Global Security, insert—Payment of the principal of (and premium, if any)
and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of principal of, premium, if any, and
interest on this Security shall be made by wire transfer of immediately
available funds to the Depositary for this Global Security; provided, that in
the case of payments of principal and premium, if any, at maturity or upon
redemption, this Security is first surrendered to the Paying Agent.]

[If a Definitive Security, insert—Payment of the principal of (and premium, if
any) and interest on this Security shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. Payments of (i) principal, premium, if any, and
interest due at the Stated Maturity or earlier redemption of this Security shall
be made at the office of any Paying Agent upon surrender of this Security to
such Paying Agent and (ii) interest shall be made, at the option of the Company,
subject to such surrender where applicable, by (A) check mailed to the address
of the Person entitled thereto as such address shall appear in the Security
Register or (B) wire transfer at such place and to such account at a banking
institution in the United States as may be designated in writing to the Trustee
at least 16 days prior to the date for payment by the Person entitled thereto.]

 

Face A-3 - 2



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated:                ,         

 

ENABLE MIDSTREAM PARTNERS, LP

By:

  Enable GP, LLC, its general partner  

By:

     

Name:

     

Title:

   

 

 

Face A-3 - 3



--------------------------------------------------------------------------------

[Form of Trustee’s Certificate of Authentication]

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

     

Authorized Signatory

 

Face A-3 - 4



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

ENABLE MIDSTREAM PARTNERS, LP

5.000% Senior Note due 2044

This Security is one of a duly authorized issue of senior securities of the
Company (the “Securities”), issued and to be issued in one or more series under
an Indenture, dated as of May 27, 2014 (such Indenture, as amended and
supplemented being referred to herein as the “Indenture”), between the Company
and U.S. Bank National Association, as trustee (the “Trustee,” which term
includes any successor trustee under the Indenture), as amended and supplemented
by the First Supplemental Indenture thereto dated as of May 27, 2014, by and
among the Company, CERC and the Trustee, to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, obligations, duties and immunities thereunder of
the Company, CERC, the Trustee and the Holders of the Securities and of the
terms upon which the Securities are, and are to be, authenticated and delivered.
Capitalized terms used but not defined herein have the meanings set forth in the
Indenture. This Security is one of the series designated on the face hereof,
initially limited in aggregate principal amount to $            . To the extent
any provision of this Security conflicts with the express provisions of the
Indenture, the Indenture shall govern and be controlling. The Company may issue
an unlimited aggregate principal amount of additional Securities of this series
under the Indenture. Any such additional Securities shall be treated as issued
and outstanding Securities of the same series as this Security (with identical
terms other than with respect to the issue date, the date of first payment of
interest, if applicable, and the payment of interest accruing prior to the issue
date) for all purposes of the Indenture, including waivers, amendments, and
redemptions.

At any time prior to November 15, 2043, this Security is redeemable, in whole or
in part, at the option of the Company at a Redemption Price equal to the greater
of (i) 100% of the principal amount of this Security to be redeemed and (ii) the
sum of the present values of the principal amount of this Security to be
redeemed and the remaining scheduled payments of interest hereon (exclusive of
interest accrued to the Redemption Date) from the Redemption Date to the
respective scheduled payment dates discounted from their respective scheduled
payment dates to the Redemption Date on a semiannual basis (assuming a 360-day
year consisting of twelve 30-day months) at the Treasury Rate plus 25 basis
points, plus, in either case, accrued and unpaid interest, if any, on the
principal amount being redeemed to, but not including, such Redemption Date.
From and after November 15, 2043, this Security is redeemable, in whole or in
part, at the option of the Company, at a Redemption Price equal to 100% of the
principal amount of this Security to be redeemed, plus accrued and unpaid
interest, if any, on the principal amount being redeemed to, but not including,
such Redemption Date.

For purposes of determining any Redemption Price, the following definitions
shall apply:

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the term between the
Redemption Date and the Stated Maturity (the “Remaining Life”) that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Remaining Life.

“Comparable Treasury Price” means, with respect to any Redemption Date, (a) the
average of five Reference Treasury Dealer Quotations for such Redemption Date
after excluding the highest and lowest of all of the Reference Treasury Dealer
Quotations or (b) if the Quotation Agent obtains fewer than five such Reference
Treasury Dealer Quotations, the average of all such quotations.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Reference Treasury Dealer” means (a) RBS Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC and RBC
Capital Markets, LLC, and their respective successors; provided, however, that
if any of the foregoing ceases to be a U.S. government securities dealer (a “
Primary Treasury Dealer”), the Company shall substitute therefor another Primary
Treasury Dealer and (b) one other Primary Treasury Dealer selected by the
Company.

 

A-3 - 1



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Treasury Rate” means, with respect to any Redemption Date, the rate per year
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, calculated using a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate shall be calculated on the third
Business Day preceding any Redemption Date.

Unless the Company defaults in payment of the Redemption Price, on and after the
Redemption Date, interest shall cease to accrue on this Security or the portions
hereof called for redemption.

In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
shall be issued in the name of the Holder hereof upon the cancellation hereof.

The Company is not required to make mandatory redemption or sinking fund
payments with respect to this Security.

The Indenture contains provisions for defeasance at any time of (a) the entire
indebtedness of this Security or (b) certain restrictive covenants and Events of
Default with respect to this Security, in each case upon compliance with certain
conditions set forth in the Indenture.

If an Event of Default with respect to Securities of this series shall occur and
be continuing, the principal of the Securities of this series may be declared
due and payable in the manner and with the effect provided in the Indenture.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company, the Guarantor and any other Guarantor, and the rights of the Holders of
the Securities of each series to be affected under the Indenture at any time by
the Company, the Guarantor or any other Guarantor and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities of each series at the time Outstanding, on behalf of the
Holders of all Securities of such series, to waive compliance by the Company,
the Guarantor or any other Guarantor with certain provisions of the Indenture
and certain existing and past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Security shall be
conclusive and binding upon such Holder and upon all future Holders of this
Security and of any Security issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, regardless of whether notation of such
consent or waiver is made upon this Security.

No Holder of this Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to the Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless (a) such Holder
has previously given written notice to the Trustee of a continuing Event of
Default with respect to the Securities of this series, (b) as set forth in the
Indenture, the Holders of not less than 25% of the principal amount of the
Outstanding Securities of this series shall have made written request to the
Trustee to institute proceedings in respect of certain Events of Default set
forth in the Indenture in its own name as Trustee hereunder, (c) such Holder or
Holders have offered to the Trustee indemnity satisfactory to the Trustee
against the costs, expenses and liabilities to be incurred in compliance with
such request, (d) the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding and
(e) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities of this series; it
being understood and intended that no one or more of such Holders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
the Indenture or this Security to affect, disturb or prejudice the rights of any
other of such Holders, or to obtain or to seek to obtain priority or preference
over any other of such Holders or to enforce any right under the Indenture,
except in the manner herein provided or provided in the Indenture and for the
equal and ratable benefit of all such Holders.

 

A-3 - 2



--------------------------------------------------------------------------------

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Security at the times, place(s) and rate, and in the coin or currency, herein
prescribed.

The Securities of this series are issuable only in registered form without
coupons in denominations of U.S. $2,000 and any integral multiple of $1,000 in
excess thereof. As provided in the Indenture and subject to certain limitations
therein set forth, Securities of this series are exchangeable for a like
aggregate principal amount of Securities of this series and of like tenor of a
different authorized denomination, as requested by the Holder surrendering the
same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge and any other expenses (including fees and
expenses of the Trustee) payable in connection therewith, other than exchanges
pursuant to Sections 304, 306, 906 and 1107 of the Indenture.

Except as provided in the Indenture, prior to due presentment of this Security
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name this Security is
registered as the owner hereof for all purposes, whether or not this Security is
overdue, and none of the Company, the Trustee nor any such agent shall be
affected by notice to the contrary.

No recourse under or upon any obligation, covenant or agreement of or contained
in the Indenture or of or contained in this Security, or for any claim based
thereon or otherwise in respect thereof, or in any Security, or because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, shareholder, partner, member, officer, manager or director, as
such, past, present or future, of the Company or of any successor Person, either
directly or through the Company or any successor Person, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment, penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released by the acceptance hereof and
as a condition of, and as part of the consideration for, the execution of the
Indenture and the issuance of the Securities.

This Security shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made or instruments entered into
and, in each case, performed in said State.

 

A-3 - 3



--------------------------------------------------------------------------------

Schedule of Exchanges of Interests in the Global Security*

The following exchanges of a part of this Global Security for an interest in
another Global Security or for a Definitive Security, or exchanges of a part of
another Global Security or Definitive Security for an interest in this Global
Security, have been made:

 

Date of Exchange

   Amount of decrease
in Principal Amount
of this Global Security      Amount of increase
in Principal Amount
of this Global Security      Principal Amount of
this Global Security
following such
decrease (or
increase)      Signature of
authorized officer of
Trustee or Custodian    $         $         $        

 

* This schedule should be included only if the Security is in global form.

 

A-3 - 4



--------------------------------------------------------------------------------

ANNEX B

FORM OF CERTIFICATE OF TRANSFER

Enable Midstream Partners, LP

One Leadership Square

211 North Robinson Avenue, Suite 950

Oklahoma City, Oklahoma 73102

U.S. Bank National Association

100 Wall Street, New York

New York, New York 10005

 

Re: [2.400% Senior Notes due 2019] [3.900% Senior Notes due 2024] [5.000% Senior
Notes due 2044] (the “Notes”)

Reference is hereby made to the Indenture, dated as of May 27, 2014 (the
“Original Indenture”), between Enable Midstream Partners, L.P., a Delaware
limited partnership (the “Company”), and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture,
dated as of May 27, 2014 (the “First Supplemental Indenture”), among the
Company, CenterPoint Energy Resources Corp., a Delaware corporation, and the
Trustee (the Original Indenture, as so amended and supplemented by the First
Supplemental Indenture, the “Indenture”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

                 (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Exhibit A hereto, in the principal amount
of $             in such Note[s] or interests (the “Transfer”), to
                (the “Transferee”), as further specified in Exhibit A hereto. In
connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Security or a Restricted Definitive Security pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Security is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Security
for its own account, or for one or more accounts with respect to which such
Person exercises sole investment discretion, and such Person and each such
account is a “qualified institutional buyer” within the meaning of Rule 144A in
a transaction meeting the requirements of Rule 144A, and such Transfer is in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Transfer in accordance with the
terms of the First Supplemental Indenture, the transferred beneficial interest
or Definitive Security will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the 144A Global Security
and/or the Restricted Definitive Security and in the First Supplemental
Indenture and the Securities Act.

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Security or a Restricted Definitive Security pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act and (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the First Supplemental Indenture, the transferred beneficial
interest or Definitive Security will be subject to the restrictions on Transfer
enumerated in the Private Placement Legend printed on the Regulation S Global
Security and/or the Restricted Definitive Security and in the First Supplemental
Indenture and the Securities Act.

 

B - 1



--------------------------------------------------------------------------------

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in a Restricted Global Security or a Restricted Definitive Security
pursuant to any provision of the Securities Act other than Rule 144A or
Regulation S. The Transfer is being effected in compliance with the transfer
restrictions applicable to beneficial interests in Restricted Global Security
and Restricted Definitive Security and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

 

  (a) such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

 

  (b) such Transfer is being effected to the Issuers or a subsidiary thereof;

or

 

  (c) such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

or

 

  (d) such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Security or Restricted Definitive Security and
the requirements of the exemption claimed, which certification is supported by
(1) a certificate executed by the Transferee in the form of Annex D to the First
Supplemental Indenture and (2) if such Transfer is in respect of a principal
amount of Notes at the time of transfer of less than $250,000, an Opinion of
Counsel provided by the Transferor or the Transferee (a copy of which the
Transferor has attached to this certification), to the effect that such Transfer
is in compliance with the Securities Act. Upon consummation of the proposed
transfer in accordance with the terms of the First Supplemental Indenture, the
transferred beneficial interest or Definitive Security will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on a
Restricted Global Security and/or the Restricted Definitive Securities and in
the First Supplemental Indenture and the Securities Act.

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Security or of an Unrestricted Definitive Security.

 

  (a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the First
Supplemental Indenture and any applicable blue sky securities laws of any state
of the United States and (ii) the restrictions on transfer contained in the
First Supplemental Indenture and the Private Placement Legend are not required
in order to maintain compliance with the Securities Act. Upon consummation of
the proposed Transfer in accordance with the terms of the First Supplemental
Indenture, the transferred beneficial interest or Definitive Security will no
longer be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Securities, on Restricted
Definitive Securities and in the First Supplemental Indenture.

 

B - 2



--------------------------------------------------------------------------------

  (b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
First Supplemental Indenture and any applicable blue sky securities laws of any
state of the United States and (ii) the restrictions on transfer contained in
the First Supplemental Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act. Upon
consummation of the proposed Transfer in accordance with the terms of the First
Supplemental Indenture, the transferred beneficial interest or Definitive
Security will no longer be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Global Securities, on
Restricted Definitive Securities and in the First Supplemental Indenture.

 

  (c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the First
Supplemental Indenture and any applicable blue sky securities laws of any State
of the United States and (ii) the restrictions on transfer contained in the
First Supplemental Indenture and the Private Placement Legend are not required
in order to maintain compliance with the Securities Act. Upon consummation of
the proposed Transfer in accordance with the terms of the First Supplemental
Indenture, the transferred beneficial interest or Definitive Security will not
be subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Securities or Restricted Definitive
Securities and in the First Supplemental Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

[Insert Name of Transferor] By:       Name:   Title:

Dated:                    

 

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) ¨ a beneficial interest in the:

 

  (i) 144A Global Security (CUSIP                     ), or

 

  (ii) Regulation S Global Security (CUSIP                     ), or

 

  (b) ¨ a Restricted Definitive Security.

in accordance with the terms of the First Supplemental Indenture.

 

2. After the Transfer the Transferee will hold:

[CHECK ONE OF (a), (b) OR (c)]

 

  (a) ¨ a beneficial interest in the:

 

  (i) 144A Global Security (CUSIP                     ), or

 

  (ii) Regulation S Global Security (CUSIP                     ), or

 

  (iii) Unrestricted Global Security (CUSIP                     ); or

 

  (b) ¨ a Restricted Definitive Security; or

 

  (c) ¨ an Unrestricted Definitive Security,

 

B - 4



--------------------------------------------------------------------------------

ANNEX C

FORM OF CERTIFICATE OF EXCHANGE

Enable Midstream Partners, LP

One Leadership Square

211 North Robinson Avenue, Suite 950

Oklahoma City, Oklahoma 73102

U.S. Bank National Association

100 Wall Street, New York

New York, New York 10005

 

Re: [2.400% Senior Notes due 2019] [3.900% Senior Notes due 2024] [5.000% Senior
Notes due 2044] (the “Notes”)

(CUSIP                 )

Reference is hereby made to the Indenture, dated as of May 27, 2014 (the
“Original Indenture”), between Enable Midstream Partners, L.P., a Delaware
limited partnership (the “Company”), and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture,
dated as of May 27, 2014 (the “First Supplemental Indenture”), among the
Company, CenterPoint Energy Resources Corp., a Delaware corporation, and the
Trustee (the Original Indenture, as so amended and supplemented by the First
Supplemental Indenture, the “Indenture”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

                 (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$             in such Note[s] or interests (the “Exchange”). In connection with
the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Securities or Beneficial Interests in a
Restricted Global Security for Unrestricted Definitive Securities or Beneficial
Interests in an Unrestricted Global Security

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global
Security to beneficial interest in an Unrestricted Global Security. In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Security for a beneficial interest in an Unrestricted Global Security in
an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer,
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Securities and pursuant to and in
accordance with the Securities Act of 1933, as amended (the “Securities Act”),
(iii) the restrictions on transfer contained in the First Supplemental Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Security is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global
Security to Unrestricted Definitive Security. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Security for an
Unrestricted Definitive Security, the Owner hereby certifies (i) the Definitive
Security is being acquired for the Owner’s own account without transfer,
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Securities and pursuant to and
in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the First Supplemental Indenture and the Private Placement Legend
are not required in order to maintain compliance with the Securities Act and
(iv) the Definitive Security is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) [Reserved]

 

C - 1



--------------------------------------------------------------------------------

(d) ¨ Check if Exchange is from Restricted Definitive Security to Unrestricted
Definitive Security. In connection with the Owner’s Exchange of a Restricted
Definitive Security for an Unrestricted Definitive Security, the Owner hereby
certifies (i) the Unrestricted Definitive Security is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Restricted Definitive
Securities and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the First Supplemental Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Unrestricted Definitive Security is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

2. Exchange of Restricted Definitive Securities or Beneficial Interests in
Restricted Global Securities for Restricted Definitive Securities or Beneficial
Interests in Restricted Global Securities

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global
Security to Restricted Definitive Security. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Security for a Restricted
Definitive Security with an equal principal amount, the Owner hereby certifies
that the Restricted Definitive Security is being acquired for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the First Supplemental Indenture, the Restricted
Definitive Security issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Security and in the First Supplemental Indenture and the Securities
Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Owner]

By:

      Name:   Title:

Dated:                    

 

C - 2



--------------------------------------------------------------------------------

ANNEX D

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Enable Midstream Partners, LP

One Leadership Square

211 North Robinson Avenue, Suite 950

Oklahoma City, Oklahoma 73102

U.S. Bank National Association

100 Wall Street, New York

New York, New York 10005

 

Re: [2.400% Senior Notes due 2019] [3.900% Senior Notes due 2024] [5.000% Senior
Notes due 2044] (the “Notes”)

Reference is hereby made to the Indenture, dated as of May 27, 2014 (the
“Original Indenture”), between Enable Midstream Partners, L.P., a Delaware
limited partnership (the “Company”), and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture,
dated as of May 27, 2014 (the “First Supplemental Indenture”), among the
Company, CenterPoint Energy Resources Corp., a Delaware corporation, and the
Trustee (the Original Indenture, as so amended and supplemented by the First
Supplemental Indenture, the Indenture”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

In connection with our proposed purchase of $             aggregate principal
amount of:

(a) a beneficial interest in a Global Security, or

(b) a Definitive Security,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we will do so
only (A) to the Company or any subsidiary thereof, (B) in accordance with Rule
144A under the Securities Act to a “qualified institutional buyer” (as defined
therein), (C) to an institutional “accredited investor” (as defined below) that,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to you and to the Company a signed letter substantially in the
form of this letter and, if such transfer is in respect of a principal amount of
Notes, at the time of transfer of less than $250,000, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
provisions of Rule 144 under the Securities Act or (F) pursuant to an effective
registration statement under the Securities Act, and we further agree to provide
to any Person purchasing the Definitive Security or beneficial interest in a
Global Note from us in a transaction meeting the requirements of clauses
(A) through (E) of this paragraph a notice advising such purchaser that resales
thereof are restricted as stated herein.

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

 

D - 1



--------------------------------------------------------------------------------

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

[Insert Name of Accredited Investor]

By:

      Name:   Title:

Dated:                    

 

D - 2



--------------------------------------------------------------------------------

ANNEX E-1

NOTATION OF SUBORDINATED GUARANTEE OF COLLECTION

The Guarantor (which term includes any successor Person under the Indenture)
named below has guaranteed the full and prompt collection of the Company’s
obligations under the 2.400% Senior Notes due 2019 (the “Securities”) and the
Company’s obligations under the Indenture with respect to such Securities. Such
Guarantee is a guaranty of collection only, and not a guaranty of payment.

The obligations of the Guarantor to the Holders of Securities and to the Trustee
pursuant to such Guarantee and the Indenture are expressly set forth in Article
3 of the First Supplemental Indenture and reference is hereby made to the First
Supplemental Indenture for the precise terms of such Guarantee.

 

CENTERPOINT ENERGY RESOURCES CORP.

By:

   

Name:

 

Title:

 

 

E-1-1



--------------------------------------------------------------------------------

ANNEX E-2

NOTATION OF SUBORDINATED GUARANTEE OF COLLECTION

The Guarantor (which term includes any successor Person under the Indenture)
named below has guaranteed the full and prompt collection of the Company’s
obligations under the 3.900% Senior Notes due 2024 (the “Securities”) and the
Company’s obligations under the Indenture with respect to such Securities. Such
Guarantee is a guaranty of collection only, and not a guaranty of payment.

The obligations of the Guarantor to the Holders of Securities and to the Trustee
pursuant to such Guarantee and the Indenture are expressly set forth in Article
3 of the First Supplemental Indenture and reference is hereby made to the First
Supplemental Indenture for the precise terms of such Guarantee.

 

CENTERPOINT ENERGY RESOURCES CORP.

By:

   

Name:

 

Title:

 

 

E-2-1